Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20   Page 1 of 88 PageID 28




                        EXHIBIT A
               Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                 Page 2 of 88 PageID 29




  Christie Jo Berkseth-Rojas DDS                                        Policy Number
                                                                        D006449-03
  3455 4th Ave S
  Minneapolis, MN 55408                                                 Agency Customer Number




Please Mail To:

 05824
 USI
 8000 Norman Center Drive Suite 400
 Bloomington MN, 55437




             “PLEASE CHECK DOCUMENT FOR ACCURACY”
     "State Administrator is responsible for communicating available ERP options, if applicable."

                                                    Insured's copy



Document # : 1636394   10/04/2019 04:51:18 PM   Completed By: JSUAREZ                     10/04/2019 04:51:18 PM
    Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                          Page 3 of 88 PageID 30




:0633*4,."/"(&.&/54&37*$&4
                                 130'&44*0/"--*"#*-*5:
             t .FEJDBMNBMQSBDUJDFIPUMJOFBOTXFSFECZEFOUJTUT BUUPSOFZTBOEDMBJNTBEKVTUFST
                                                 747-8543
                                               (844)  
                     t %FOUJTUDPOUJOVJOHFEVDBUJPOWJBMJWFBOEPOMJOFDPVSTFPGGFSJOHT
    t 3JTLNBOBHFNFOUFEVDBUJPOBMBSUJDMFTIhttps://www.protectorplan.com/risk-management-articles/
                                             UUQTXXXQSPUFDUPSQMBODPNSJTLNBOBHFNFOUBSUJDMFT
  t 1SBDUJDFNBOBHFNFOUBOEEFOUBMQSPDFEVSFDPOTFOUGPSNMJCSBSZIhttps://www.protectorplan.com/forms/
                                                                    UUQTXXXQSPUFDUPSQMBODPNGPSNT
                                         t 3JTLNBOBHFNFOUNBOVBM



                       &.1-0:.&/513"$5*$&4-*"#*-*5:
       t &1-*IPUMJOFBOTXFSFECZ)VNBO3FTPVSDFTQSPGFTTJPOBMTBOEFNQMPZNFOUMBCPSBUUPSOFZT
                                               472-6277
                                             (855)  
                           t F-FBSOJOHXFCJOBSTPOUSFOEJOHFNQMPZNFOUJTTVFT
   t %FEJDBUFEXFCTJUFDPOUBJOJOHWBMVBCMF)3TVQQPSUSFTPVSDFTIhttp://www.hr-aa.com/pppwelcome
                                                                  UUQXXXISBBDPNQQQXFMDPNF
                                     t 1PMJDZBOEQSPDFEVSFGPSNMJCSBSZ




                                             1301&35:
                                         t 1111SPQFSUZ$IFDL6Q
                                   t 1SPQFSUZSJTLNBOBHFNFOUBSUJDMFT
                                       t )4#BOOVBMCPJMFSJOTQFDUJPOT
                      t 5FNQPSBSZ%FOUBM4FSWJDFTFYQFSUTGPSDBUBTUSPQIJDMPTTFT




                                     PROFESSIONAL
                                     PROTECTOR PLAN'
                                     FOR     DENTISTS
                                                              I   lb
                                      www.protectorplan.com
            * MNLHM@KEDDG@RADDMHMBKTCDCSNBNUDQLNRSNESGDRDU@KT@AKDQHRJL@M@FDLDMSRDQUHBDR
PROFESSIONAL
PROTECTORCase
FOR     DENTIST S         II,
          PLAN3:20-cv-00948-D                      PROFESSIONAL
                                                   Document         PROTECTOR
                                                            1-1 Filed           PLAN
                                                                      04/17/20 Page   ® 88 PageID 31
                                                                                    4 of
                                             PROFESSIONAL LIABILITY COVERAGE PART
                                             DENTISTS/ORAL SURGEONS CLAIMS-MADE

                                                        DECLARATIONS - MINNESOTA
NOTICE: YOUR PROFESSIONAL LIABILITY INSURANCE IS WRITTEN ON A "CLAIMS MADE" BASIS AND PROVIDES
COVERAGE FOR THOSE CLAIMS WHICH ARE THE RESULTS OF DENTAL INCIDENTS OCCURRING SUBSEQUENT TO
THE PRIOR ACTS DATE STATED BELOW AND WHICH ARE FIRST MADE AGAINST YOU WHILE THIS INSURANCE IS IN
FORCE. PLEASE DISCUSS THIS WITH YOUR AGENT.
 Policy Number                    From             Policy Period        To       Coverage Is Provided By
                                               I                   I

 D006449-03                      12/06/2019                   12/06/2020         Aspen American Insurance Company

             Named Insured and Address                                                       National Administrator
   Christie Jo Berkseth-Rojas DDS                                                         B & B Protector Plans Inc.
                                                                                              P.O. Box 173569
                                                                                            Tampa, FL 33672-3569
   3455 4th Ave S                                                                             State Administrator
   Minneapolis, MN 55408                                                                            USI
                                                                                      8000 Norman Center Drive, Suite 400
                                                                                           Bloomington MN - 55437


              Limits of Liability                                                    Coverage
   $1,000,000                             Each Claim
                                          Aggregate         Professional Liability
   $3,000,000

   Included                                                 Personal Injury Liability & Advertising Injury Liability
    $10,000                               Each Person       First Aid
   $25,000                                Each Claim        Employment Practices Liability Coverage Defense
   $25,000                                Aggregate

   PRIOR ACTS DATE                        see schedule
   Minnesota Policy Level Location Surcharge : $8.9
   Minnesota Fire Safety Surcharge - 2007 : $3.32



    $12.22          Total Policy Taxes and Surcharges

    $1,404.22                   Policy Premium

                  Printed Endorsements Attached At Policy Issuance - See Attached Schedule of Endorsements




ASPDTPL062MN 0817                                                                                                       Page 1 of 2
 Where required by law, this policy shall not be valid unless countersigned by a duly authorized representative of the Insurer.
               Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                              Page 5 of 88 PageID 32




   Secretary                                                        President



 Countersigned By:




   %kt
   Authorized Representative



 Issue   10/04/2019 04:51:18 PM      Renewal
 Date:




ASPDTPL062MN 0817                                                                                                                 Page 2 of 2
PROFESSIONAL
PROTECTORCase
FOR    DENTIST S         II,
          PLAN3:20-cv-00948-D                       PROFESSIONAL
                                                  Document 1-1 Filed PROTECTOR  PLAN
                                                                     04/17/20 Page 6 of ®
                                                                                        88 PageID 33
                                        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                          DECLARATIONS - MINNESOTA


Policy Number                    From             Policy Period       To        Coverage Is Provided By
                                              I                   I

D006449-03                      12/06/2019                   12/06/2020         Aspen American Insurance Company

            Named Insured and Address                                                       National Administrator
  Christie Jo Berkseth-Rojas DDS                                                         B & B Protector Plans Inc.
                                                                                             P.O. Box 173569
                                                                                           Tampa, FL 33672-3569
  3455 4th Ave S                                                                             State Administrator
  Minneapolis, MN 55408                                                                            USI
                                                                                     8000 Norman Center Drive, Suite 400
                                                                                          Bloomington MN - 55437


             Limits of Liability                                                    Coverage

  $1,000,000                       Each Occurrence
                                                           General Liability - Occurrence
  $3,000,000                       Aggregate
  Included                                                 Personal Injury Liability & Advertising Injury Liability - Occurrence
  $1,000,000                       Aggregate               Products Hazard/Completed Operations Hazard - Occurrence
  $10,000                          Each Person
                                                           Medical Payments - Occurrence
  $10,000                          Each Occurrence
  $1,000,000                       Per Occurrence          Non-Owned or Hired Automobile Liability - Occurrence
  $50,000                          Per Suit
                                                           Medical Waste Legal Expense Reimbursement - Occurrence
  $50,000                          Aggregate
  $25,000                          Each Claim
                                                           ERISA Fiduciary Liability - Claims-Made Prior Acts Date 09/01/2018
  $25,000                          Aggregate




  INCLUDED                     Policy Premium

                 Printed Endorsements Attached At Policy Issuance - See Attached Schedule of Endorsements




ASPDTGL033MN 0817                                                                                                          Page 1 of 2
 Where required by law, this policy shall not be valid unless countersigned by a duly authorized representative of the Insurer.
               Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 7 of 88 PageID 34




   Secretary                                                 President



 Countersigned By:



   %kt
   Authorized Representative



 Issue   10/04/2019 04:51:18 PM   Renewal
 Date:




ASPDTGL033MN 0817                                                                                                 Page 2 of 2
PROFESSIONAL
PROTECTORCase
FOR     DENTIST S       II,
          PLAN3:20-cv-00948-D                     PROFESSIONAL
                                                Document 1-1 Filed PROTECTOR  PLAN
                                                                   04/17/20 Page 8 of ®
                                                                                      88 PageID 35
                                                COMMERCIAL PROPERTY COVERAGE PART

                                                        DECLARATIONS - MINNESOTA


Policy Number                  From              Policy Period       To    Coverage Is Provided By
                                            I                    I

D006449-03                    12/06/2019                   12/06/2020      Aspen American Insurance Company

           Named Insured and Address                                                  National Administrator
  Christie Jo Berkseth-Rojas DDS                                                   B & B Protector Plans Inc.
                                                                                       P.O. Box 173569
                                                                                     Tampa, FL 33672-3569
  3455 4th Ave S                                                                      State Administrator
  Minneapolis, MN 55408                                                                      USI
                                                                               8000 Norman Center Drive, Suite 400
                                                                                    Bloomington MN - 55437


           Insured Location Address                                                               State        Zip Code
 3455 4th Ave South                                                          Minneapolis           MN          55408

           Limits of Insurance                                                Coverage

 $0                    Limit of Insurance
                                                             Building
 0%      (Per Quarter) % Inflation Guard Increase
 $229,424              Limit of Insurance
                                                             Blanket Dental Practice Personal Property
 .3%     (Per Quarter) % Inflation Guard Increase
 $1000                 Deductible Amount                     Building & Blanket Dental Practice Personal Property
 $1,000                Limit Per Day
                                                             Valued Practice Income
 32.5                  No. of Days
 12 Months             Limit of Time                         Actual Loss Sustained Practice Income
 $0                    Limit of Insurance                    Rents
 $35,000               I. A. - Money/Securities
                                                             Employee Dishonesty (Applies Collectively To All Locations)
 $25,000               I. B. - Welfare & Pension Plans
 $50,000              Basic Coverage                         Dentist's Electronic Equipment




  INCLUDED                   Policy Premium

                 Printed Endorsements Attached At Policy Issuance - See Attached Schedule of Endorsements




ASPDTPR004MN 0817                                                                                                      Page 1 of 2
 Where required by law, this policy shall not be valid unless countersigned by a duly authorized representative of the Insurer.
               Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 9 of 88 PageID 36




   Secretary                                                 President



 Countersigned By:



   %kt
   Authorized Representative



 Issue   10/04/2019 04:51:18 PM   Renewal
 Date:




ASPDTPR004MN 0817                                                                                                 Page 2 of 2
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20          Page 10 of 88 PageID 37



                 SCHEDULE OF NAMED INSUREDS
NAMED INSURED: Christie Jo Berkseth-Rojas DDS

POLICY NUMBER: D006449-03

POLICY EFFECTIVE DATE: 12/06/2019       POLICY EXPIRATION DATE: 12/06/2020

POLICY CHANGE DATE:

FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUE:

                                                              PL Prior Acts EPL Prior
Named Insured                                      Class:1D   Date          Acts Date
Christie Jo Berkseth-Rojas DDS                     80211      07/20/2011     12/06/2017

       Risk Management Credit Applied
       Part-time Credit Applied




ASPCO005 0106                                                                               Page 1 of 1
  Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20         Page 11 of 88 PageID 38



             SCHEDULE OF INSURED LOCATIONS
NAMED INSURED: Christie Jo Berkseth-Rojas DDS

POLICY NUMBER: D006449-03

POLICY EFFECTIVE DATE: 12/06/2019       POLICY EXPIRATION DATE: 12/06/2020

POLICY CHANGE DATE:

FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUE:

PRIMARY INSURED LOCATION
3455 4th Ave South
Minneapolis, MN 55408




ASPCO004 0405                                                                    Page 1 of 1
  Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20        Page 12 of 88 PageID 39



              SCHEDULE OF APPLICABLE FORMS
NAMED INSURED: Christie Jo Berkseth-Rojas DDS

POLICY NUMBER: D006449-03

FORMS AND ENDORSEMENTS MADE PART OF THIS POLICY AT TIME OF ISSUE:
ASPDTCO018MN (Ed. 08/17) MINNESOTA AMENDATORY ENDORSEMENT COMMON POLICY
CONDITIONS
ASPCO004 (Ed. 04/05) SCHEDULE OF INSURED LOCATIONS
ASPCO005 (Ed. 01/06) SCHEDULE OF NAMED INSUREDS
ASPCO1143 (Ed. 11/16) SCHEDULE OF APPLICABLE FORMS
ASPDTCO001 (Ed. 01/17) COMMON POLICY CONDITIONS
ASPDTCO003 (Ed. 01/17) ECONOMIC AND TRADE SANCTIONS CONDITION
ASPDTCO004 (Ed. 01/17) TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US
ASPDTCO009 (Ed. 01/17) DISCLOSURE OF PREMIUM PURSUANT TO TERRORISM RISK INSURANCE
ACT
ASPDTCO010MN (Ed. 08/17) MINNESOTA POLICYHOLDER NOTICE
ASPDTCO012MN (Ed. 05/17) STATE CANCELLATION PROVISIONS - MINNESOTA
ASPDTCO014 (Ed. 01/17) ADDITION OF NAMED ENTITY INSURED
ASPDTCO020 (Ed. 01/17) DEFENDANT'S REIMBURSEMENT COVERAGE
ASPDTCO027 (Ed. 01/17) CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
ASPDTCO039 (Ed. 06/18) AUTOMATIC TERMINATION ENDORSEMENT
ASPDTGL001 (Ed. 01/17) GENERAL LIABILITY COVERAGE PART (Occurrence)
ASPDTGL002 (Ed. 01/17) DISTRIBUTION OR RECORDING OF MATERIAL OR INFORMATION IN
VIOLATION OF LAW EXCLUSION ENDORSEMENT
ASPDTGL012 (Ed. 03/17) ERISA PUNITIVE DAMAGES EXCLUSION
ASPDTGL013 (Ed. 01/17) FUNGI / MOLD / MILDEW / YEAST / MICROBE EXCLUSION AND WATER
DAMAGE LIMITATION
ASPDTGL014 (Ed. 01/17) AMENDATORY ENDORSEMENT
ASPDTGL016 (Ed. 01/17) EXCLUSION - ASBESTOS
ASPDTGL018MN (Ed. 05/17) MINNESOTA AMENDATORY ENDORSEMENT GENERAL LIABILITY
COVERAGE PART AND MEDICAL WASTE LEGAL REIMBURSEMENT COVERAGE
ASPDTGL024 (Ed. 01/17) MEDICAL WASTE LEGAL EXPENSE REIMBURSEMENT COVERAGE
ASPDTGL025 (Ed. 01/17) MEDICAL PAYMENTS COVERAGE PART
ASPDTGL026 (Ed. 01/17) NON-OWNED OR HIRED AUTOMOBILE LIABILITY COVERAGE PART
ASPDTGL027 (Ed. 01/17) BLANKET ADDITIONAL INSURED ENDORSEMENT
ASPDTGL032 (Ed. 03/17) EXCLUSION SILICIA
ASPDTGL033MN (Ed. 08/17) MINNESOTA CGL DECLARATIONS PAGE
ASPDTGL034 (Ed. 01/17) ERISA FIDUCIARY and EMPLOYEE BENEFITS LIABILITY COVERAGE PART
(Claims-Made)
ASPDTGL037MN (Ed. 05/17) MINNESOTA AMENDATORY ENDORSEMENT ERISA FIDUCIARY LIABILITY
COVERAGE PART
ASPDTPL001 (Ed. 01/19) PROFESSIONAL LIABILITY COVERAGE PART DENTISTS ORAL SURGEONS
CLAIMS-MADE
ASPDTPL011 (Ed. 01/17) RESTRICTIVE ENDORSEMENT OTHER EMPLOYMENT
ASPDTPL017 (Ed. 01/17) SPECIAL EXTRA EXPENSE COVERAGE ENDORSEMENT (Claims-Made)


ASPCO1143 1116                                                                   Page 1 of 2
 Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20      Page 13 of 88 PageID 40




ASPDTPL032 (Ed. 01/17) DENTISTS OR ORAL AND MAXILLOFACIAL SURGEONS (Claims-Made)
ASPDTPL033 (Ed. 01/17) HIPAA PROCEEDINGS ENDORSEMENT
ASPDTPL034 (Ed. 01/17) PROTECTED HEALTH INFORMATION/PRIVACY ENDORSEMENT
ASPDTPL043 (Ed. 01/19) INSURED DENTISTS STATUS CHANGE - PROFESSIONAL LIABILITY
ASPDTPL048MN (Ed. 05/19) MINNESOTA - EMPLOYMENT PRACTICES LIABILITY DEFENSE COVERAGE
AMENDATORY ENDORSEMENT
ASPDTPL062MN (Ed. 08/17) PROFESSIONAL LIABILITY COVERAGE PART DENTISTS ORAL SURGEONS
DECLARATIONS (CLAIMS-MADE) - MINNESOTA
ASPDTPL063MN (Ed. 05/17) MINNESOTA AMENDATORY ENDORSEMENT CLAIMS-MADE PROFESSIONAL
LIABILITY COVERAGE PART
ASPDTPL066MN (Ed. 05/17) AMENDATORY ENDORSEMENT - MINNESOTA
ASPDTPL086 (Ed. 06/18) BILLING DISPUTES COVERAGE SUPPLEMENTAL ENDORSEMENT
ASPDTPL094 (Ed. 09/17) PROFESSIONAL LIABILITY CLAIMS-MADE AMENDATORY ENDORSEMENT
ASPDTPL107 (Ed. 08/18) PRIVACY AND NETWORK SECURITY ENDORSEMENT
ASPDTPR001 (Ed. 02/19) BUILDING, BLANKET DENTAL PRACTICE PERSONAL PROPERTY AND INCOME
COVERAGE PART
ASPDTPR002 (Ed. 02/19) EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT
ASPDTPR004MN (Ed. 08/17) BUILDING, BLANKET DENTAL PRACTICE PERSONAL PROPERTY AND
INCOME DECLARATIONS - MINNESOTA
ASPDTPR007 (Ed. 01/17) FLOOD AND OTHER WATER DAMAGE COVERAGE ENDORSEMENT
ASPDTPR017 (Ed. 01/17) COMPUTER VIRUS AND SYSTEM PENETRATION EXCLUSION
ASPDTPR018 (Ed. 01/17) CONCURRENT CAUSATION, EARTH MOVEMENT AND WATER EXCLUSION
ASPDTPR022 (Ed. 01/17) FUNGI, WET ROT, DRY ROT AND MICROBE EXCLUSION
ASPDTPR025 (Ed. 01/17) ORDINANCE OR LAW COVERAGE
ASPDTPR040 (Ed. 01/17) EMPLOYEE DISHONESTY COVERAGE FORM
ASPDTPR041MN (Ed. 05/17) MINNESOTA STATE AMENDATORY ENDORSEMENT (PROPERTY)
ASPDTPR043 (Ed. 01/17) SPOILAGE COVERAGE ENDORSEMENT
ASPDTPR052 (Ed. 01/17) WELFARE AND PENSION PLAN ERISA COMPLIANCE ENDORSEMENT
ASPDTPR073 (Ed. 02/19) AMEND DENTIST'S ELECTRONIC EQUIPMENT COVERAGE (For Use With
FLOOD OR OTHER WATER DAMAGE COVERAGE ENDORSEMENT, EARTHQUAKE ENDORSEMENT, AND
DENTIST'S EQUIPMENT BREAKDOWN COVERAGE)
PPP Claims Contacts - Package with EPL
Professional Corporation




ASPCO1143 1116                                                                     Page 2 of 2
  Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                          Page 14 of 88 PageID 41



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITION OF NAMED ENTITY INSURED
This endorsement modifies insurance provided under the following:

    Professional Liability Coverage part dentists/oral surgeons
    General Liability Coverage Part
    Building, Blanket Dental Practice Personal property & income coverage part

In consideration of the premium paid, the policy is modified as follows:

Named Entity Insured:

    Rojas Family Dental

1. The definition of "You" or "Your" in each of the above Coverage Parts is amended to include the
   following:

    "You" or "Your" also means the entity listed above. However, solely with respect to the Professional
    Liability Coverage Part, such entity is insured only with respect to its liability arising out of an insured
    dentist's rendering or failure to render professional services

2. Solely for the purposes of the coverage afforded to the entity named above, Section III. LIMITS OF
   LIABILITY, Paragraph E. of the Professional Liability Coverage Part is deleted in its entirety and is
   replaced as follows:

    E. It is understood that the limits of liability available to such entity named above shall apply on a
       shared basis with all insured dentists who are members of the above named additional insured
       entity.

3. In no event will the addition of these entities serve to increase the limits applicable to each Coverage
   Part.

All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTCO014 0117                                                                                    Page 1 of 1
      Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 15 of 88 PageID 42


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            RESTRICTIVE ENDORSEMENT - OTHER EMPLOYMENT

This endorsement modifies insurance provided under the following:

    PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS

In consideration of the premium paid, the policy is modified as follows:

We will not defend or pay for any injury or damage arising from your activity (or failure to act) in your
capacity as designated below:


Insured Name:             Christie Jo Berkseth-Rojas




Capacity:                 Community Dental Care, Saint Paul
                          828 Hawthorne Ave E
                          Saint Paul, MN 55106


All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL011 0117                                                                              Page 1 of 1
      Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20 Page 16 of 88 PageID 43
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT

This endorsement modifies insurance provided under the following:

    BUILDING, BLANKET DENTAL PRACTICE PERSONAL PROPERTY AND INCOME COVERAGE PART

In consideration of the premium paid, the Policy is modified as follows:

                                  Earthquake or Volcanic Coverage Schedule

                      Location                                      Coverage
                      3455 4th Ave South, Minneapolis, MN,          $50,000.00
                      55408



For those locations listed in the Earthquake or Volcanic Coverage Schedule above, the following applies:

A. The following are added to the "Covered Causes of Loss" definition in Section IV. DEFINITIONS:

             Earthquake
              Volcanic Eruption, meaning the eruption, explosion or effusion of a volcano.

B. All Earthquake shocks or Volcanic Eruptions that occur within any 168 hour period will constitute a single
   Earthquake or Volcanic Eruption. The expiration of this policy will not reduce the 168 hour period.
C. With respect to the coverage provided by this endorsement, we will not pay for loss or damage caused by
   or resulting from:
    1. Fire, explosion (other than volcanic explosion), landslide, mine subsidence, tidal wave, flood,
       mudslide or mudflow, even if attributable to an Earthquake or Volcanic Eruption.

    2. Any Earthquake or Volcanic Eruption that begins before the inception of this insurance.

    But, if this policy replaces earthquake insurance that excludes loss or damage that occurs after the
    expiration of the policy we will pay for loss or damage by Earthquake or Volcanic Eruption that occurs on or
    after the inception of this insurance, if the series of Earthquake shocks or Volcanic Eruptions began within
    168 hours prior to the inception of this insurance.

D. Section II. EXCLUSIONS, Paragraph A.2. Earth Movement and Paragraph A.3. Volcanic Eruption does not
   apply.


E. Section III. LIMITS OF INSURANCE, Paragraph C. Deductible is replaced by the following for Earthquake
   and Volcanic Eruption:

    1. We will subtract a sum from the amount of loss or damage in any one occurrence.
        a. The sum we subtract from each separate item will be a percentage of its value. The applicable
           percentage is 5%.

         b. This Deductible applies separately to the following:

            (1)   Each building or structure;




ASPDTPR002 0219                                                                                     Page 1 of 2
       Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 17 of 88 PageID 44


           (2)   The contents of each building or structure; and

           (3) Personal property in the open.

    Example:
        When:
           The value of the property is                 $100,000
          The Earthquake Deductible is                       5%
          The amount of loss is                         $ 20,000

        Step (a): $100,000 x 5% = $5,000
        Step (b): $20,000 $5,000 = $15,000
    The most we will pay is $15,000. The remaining $5,000 is not covered because of the Deductible.
   2. No deductible applies to the following:
       a. Practice Income; and
       b. Extra Expense.

F. The Limits of Insurance that apply to coverage provided under this endorsement are stated below:

    We will pay up to the Limit scheduled for the respective Location shown in the Earthquake or Volcanic
    Coverage Schedule for loss to your building, blanket dental practice personal property, extra expense
    and practice income due to damage caused by or resulting from any one occurrence of Earthquake or
    Volcanic Eruption.

    However, we will pay no more than $50,000.00 for the total of all loss or damage that is caused by
    Earthquake or Volcanic Eruption in a 12 month period (starting with the beginning of the present annual
    policy period) even if there is more than one Earthquake or Volcanic Eruption event during that period of
    time. Thus, if the first Earthquake or Volcanic Eruption does not exhaust this $50,000.00 aggregate Limit of
    Insurance, then the balance of that Limit is available for a subsequent Earthquake or Volcanic Eruption.

    If a single Earthquake or Volcanic Eruption begins during one annual policy period and ends during the
    following annual policy period, any Limit of Insurance applicable to the following annual policy period will not
    apply to such Earthquake or Volcanic Eruption.



All other provisions of this Policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPR002 0219                                                                                         Page 2 of 2
      Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20 Page 18 of 88 PageID 45
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      FLOOD OR OTHER WATER DAMAGE COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

     BUILDING, BLANKET DENTAL PRACTICE PERSONAL PROPERTY AND INCOME COVERAGE PART
In consideration of the premium paid, the policy is modified as follows:
A. Solely for those locations set forth in the FLOOD OR OTHER WATER DAMAGE COVERAGE SCHEDULE
   OF LOCATIONS below and only for the Covered Property and Limit of Insurance scheduled below:

    1. Section II. EXCLUSIONS, Paragraph A.7. Water, is deleted in its entirety;
    2. Section IV. DEFINITIONS, Paragraph A. Collapse in the "Covered Causes of Loss" definition is
       amended by the addition of the following:

         g.   flood or other water damage.

              FLOOD OR OTHER WATER DAMAGE COVERAGE SCHEDULE OF LOCATIONS

                Location                        Covered Property                    Limit of Insurance
     3455 4th Ave South,                 All covered property              $50,000
     Minneapolis, MN, 55408




B. Deductible

    The Deductible, if any, in this Coverage Part is replaced by the following with respect to flood or other
    water damage:

    1.   Except for the locations listed in the SPECIAL FLOOD OR OTHER WATER DAMAGE DEDUCTIBLE
         SCHEDULE, we will not pay for loss or damage in any one occurrence until the amount of loss or
         damage exceeds $5,000. We will then pay the amount of loss or damage in excess of the Deductible,
         up to the Limit of Insurance shown in the FLOOD OR OTHER WATER DAMAGE COVERAGE
         SCHEDULE OF LOCATIONS.
    2.   When Covered Property at a location listed in the SPECIAL FLOOD OR OTHER WATER DAMAGE
         DEDUCTIBLE SCHEDULE is lost or damaged, we will not pay for loss or damage in any one
         occurrence until the amount of loss or damage exceeds the Deductible Amount indicated in the
         Schedule. We will then pay the amount of the loss or damage in excess of the Deductible Amount up to
         the Limit of Insurance shown in the FLOOD OR OTHER WATER DAMAGE COVERAGE SCHEDULE
         OF LOCATIONS.

                 SPECIAL FLOOD OR OTHER WATER DAMAGE DEDUCTIBLE SCHEDULE

                Location                        Covered Property                   Deductible Amount
    3455 4th Ave South,                 All covered property               $5,000
    Minneapolis, MN, 55408




ASPDTPR007 0117                                                                                     Page 1 of 2
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 19 of 88 PageID 46
C. Special Flood or Other Water Damage Limits of Insurance
   When the covered cause of loss is flood or other water damage:
   1.   Subject to Paragraph 2. below, the most we will pay for loss or damage in any one occurrence at any
        one location indicated in the FLOOD OR OTHER WATER DAMAGE COVERAGE SCHEDULE OF
        LOCATIONS will be the Limit of Insurance shown in such schedule.

   2.   The most we will pay for loss or damage in this policy period is $50,000.

D. Supplemental Conditions

   Coverage provided under this endorsement does not apply to Covered Property in transit.

E. Section I. COVERAGE AGREEMENTS, Paragraph B.1., Covered Related Expenses, Back Up of Sewer or
   Drain does not apply at any location where this endorsement applies.

F. Definitions
   1. "Flood" means a general and temporary condition of partial or complete inundation of normally dry land
      areas, whether caused by natural occurrences, acts or omissions of man or any other cause or
      combination of causes.

        All flooding in a continuous or protracted event will constitute a single flood.

   2. "Other Water Damage" means:

         a.   Mudslide or mudflow;
         b. Water under the ground surface pressing on, or flowing or seeping through:
              (1) Foundations, walls, floors or paved surfaces;
              (2) Basements, whether paved or not; or

              (3) Doors, windows or other openings.


All other provisions of this Policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPR007 0117                                                                                  Page 2 of 2
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 20 of 88 PageID 47

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    PRIVACY AND NETWORK SECURITY ENDORSEMENT

This endorsement modifies insurance provided under the following:

     PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS

In consideration of the premium charged, the policy is modified as follows:

The terms named insured, you and your as used in this endorsement have the same definition as in this policy.

We, our, and us means Aspen American Insurance Company.

THIS ENDORSEMENT IS WRITTEN ON A CLAIMS MADE AND REPORTED BASIS. THE COVERAGE PROVIDED IS
LIMITED TO ONLY THOSE CLAIMS FOR WRONGFUL ACTS TAKING PLACE ON OR AFTER THE RETROACTIVE
DATE STATED IN THIS ENDORSEMENT AND FOR WHICH CLAIMS ARE FIRST MADE AGAINST YOU DURING THE
POLICY PERIOD. INCIDENT RESPONSE EXPENSE COVERAGE APPLIES ONLY TO EXPENSE INCURRED IN
CONNECTION WITH A PRIVACY AND NETWORK SECURITY INCIDENT THAT FIRST TAKES PLACE DURING THE
POLICY PERIOD. THE LIMITS OF LIABILITY PROVIDED BY THIS ENDORSEMENT ARE IN ADDITION TO, AND DO
NOT ERODE, THE LIMITS OF LIABILITY UNDER YOUR POLICY. DEFENSE EXPENSES ARE PAID WITHIN THE
LIMITS OF LIABILITY APPLICABLE TO THIS ENDORSEMENT.

Subject to all terms, conditions, definitions, exclusions and other provisions of this endorsement, we agree as follows:

I.   COVERAGE AGREEMENTS

     A. Liability and Restoration Coverage

        We will pay, on behalf of you, loss from claims first made during the policy period, and reported to us in
        accordance with the terms of this endorsement, for any wrongful act which first takes place on or after the
        retroactive date.

     B. Incident Response Expense Coverage

        We will pay, on behalf of you, expense incurred in connection with a privacy and network security incident
        that first takes place on or after the retroactive date but prior to the end of the policy period, and that is reported
        to us in accordance with the terms of this endorsement.

     C. Payment Card Coverage

        We will reimburse you for fines, penalties or assessments imposed against you for failure to comply with any
        requirement of the Payment Card Industry Data Security Standards (“pci-dss fines”) due to a privacy and
        network security incident that first takes place on or after the retroactive date but prior to the end of the policy
        period.

     D. Business Income Loss Coverage

        We will pay, on behalf of you, business income loss due to a privacy and network security incident which
        first takes place on or after the retroactive date but prior to the end of the policy period.




ASPDTPL107 0818                                                                                               Page 1 of 9
            Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 21 of 88 PageID 48
II.   DEFINITIONS

      "Affected Population" means one or more individuals whose personal information was or may have been
      impacted as a result of a privacy and network security incident.

      "Bodily Injury" means any and all physical injury, sickness, pain, suffering, disease or death of any person.

      "Breach Notification Law" means any governmental law, statute, regulation, rule or guidance that requires notice to
      an affected population or governmental or regulatory authority.

      "Business Income Loss" means the net profit, before taxes, that you would have earned during a period of
      disruption to your network due to a privacy and network security incident.

      "Call Center Services" means establishing and operating a call center in response to a privacy and network
      security incident.

      "Claim" means any:


      1.   civil proceeding in a court of law or equity commenced by the filing of a complaint, motion for judgment or
           similar proceeding, against you;

      2.   written demand for monetary or non-monetary relief, written demand for arbitration or written request to toll or
           waive a statute of limitations received by you;

      3.   administrative or regulatory proceeding, inquiry, or investigation against you, or any regulatory response to
           incident reporting received by or on behalf of you;
      4.   an extortion event, or any other interruption to your ability to conduct standard business operations; or

      5.   deletion, destruction or manipulation of your data assets.

      "Data Asset Restoration" means the actual, necessary and reasonable amounts paid to a third party service
      provider, incurred with our prior written approval, to restore, or attempt to restore, your data assets which are
      compromised as a result of a privacy and network security incident.

      "Data Forensics" means investigation and analysis of your network to determine the source and breadth of a
      privacy and network security incident.

      "Expense" means the actual, necessary and reasonable amounts paid by you to third party service providers for:

      1.   Data forensics; provided, however that this coverage is subject to a sub-limit of liability of $150,000;

      2.   Public relations; provided, however that this coverage is subject to a sub-limit of liability of $150,000;

      Such amounts are part of and not in addition to the Limit of Liability set forth in Section IV.A.2. of this endorsement.

      3.   Notification;

      4.   Fraud monitoring and resolution services;

      5.   Call center services; or

      6.   Incident response consultation; provided, however that this coverage is subject to a sub-limit of liability of
           $150,000. Such amount is part of and not in addition to the Limit of Liability set forth in Section IV.A.2. of this
           endorsement.

      "Extended Network" means all desktops, laptops, servers, peripheral devices, mobile devices or other nodes not
      under your direct operational control.



ASPDTPL107 0818                                                                                                     Page 2 of 9
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                           Page 22 of 88 PageID 49
   "Extortion" means actual or threatened malicious activity directed at your network or data, where payment or other
   action from you is demanded by a third party.

   "Fraud Monitoring and Resolution Services" means credit monitoring, identity monitoring, and identity restoration
   services provided to an affected population.

   "Incident Response Consultation" means services provided by an external law firm to:

   1.    determine the applicability of and facilitate compliance with breach notification laws;

   2.    draft content for notification or reports to governmental or regulatory authorities; and

   3.    coordinate service providers approved by us to provide data forensics, public relations, data asset
         restoration, service restoration, notification, fraud monitoring and resolution services, and call center ser

   "Loss" means the following amounts for which you become legally obligated to pay in connection with a claim:

   1.    all actual, necessary and reasonable legal fees and legal expenses in the investigation, defense, or appeal of a
         claim;

   2.    monetary settlements, judgements or awards, including pre-judgement and post judgement interest;

   3.    amounts paid to a consumer redress fund;

   4.    fines and penalties levied by a governmental or regulatory authority due to a privacy and network security
         incident; provided, however that this coverage is subject to a sub-limit of liability of $150,000, which amount is
         part of and not in addition to the Limit of Liability set forth in Section IV.A.2. of this endorsement;

   5.    Data asset restoration costs, regardless of any legal obligation to pay; provided, however that this coverage is
         subject to a sub-limit of liability of $150,000, which amount is part of and not in addition to the Limit of Liability set
         forth in Section IV.A.2. of this endorsement;

   6.    Service restoration costs, regardless of any legal obligation to pay; provided, however that this coverage is
         subject to a sub-limit of liability of $150,000, which amount is part of and not in addition to the Limit of Liability set
         forth in Section IV.A.2. of this endorsement; or

   7.    payment amounts, including the actual, reasonable and necessary costs to execute such payment, of an
         Extortion demand whether in digital currency or traditional currency, regardless of any legal obligation to pay;
         provided, however that this coverage is subject to a sub-limit of liability of $150,000, which amount is part of and
         not in addition to the Limit of Liability set forth in Section IV.A.2. of this endorsement.

   Loss does not include any:

   8.    fines or penalties (except for those described in paragraph 4. above), assessments, sanctions or taxes;

   9.    punitive, exemplary, or multiple damages;

   10.   future or undue profits, royalties, restitution, costs of licensing, disgorgement of profits, or unjust enrichment;

   11.   costs to comply with orders granting injunctive or non-monetary relief, including specific performance or any
         agreement to provide such relief;

   12.   return or offset of fees, royalties, commissions, profits or charges for goods or services already provided;

   13.   liquidated damages, contractually agreed penalties or similar remedies, but only to the extent such amounts
         exceed the amount for which you would have been legally liable in absence of such agreement;




ASPDTPL107 0818                                                                                                      Page 3 of 9
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 23 of 88 PageID 50
   14. salaries, wages, fees, overhead, or any other employee benefits incurred by you;

   15. Extortion payment made without the prior written consent of us; or

   16. matters which are uninsurable under applicable law.

   “Media Incident” means any of the following, if resulting from your website, web-based advertising or social media
   activity:

   1. defamation, slander, libel, trade libel, or product disparagement;

   2. invasion of privacy, intrusion upon seclusion or misappropriation of likeness, picture, name, or voice;

   3. intellectual property infringement;

   4. plagiarism, piracy or misappropriation of ideas; or

   5. domain name infringement or improper deep-linking or framing.

   “Network” includes all desktops, laptops, servers, peripheral devices, mobile devices or other nodes under your
   direct operational control, whether owned or leased.

   “Network and Information Security Controls” means all controls, whether policy or technology based, in order to
   prevent intrusions of, or unauthorized access to, the network or extended network, personal information or other
   data, whether residing thereon or in any other form.

   “Notification” means communication to an affected population.

   “Personal Information” means:

   1. any non-public information that could allow an individual to be uniquely identified;

   2. the definition provided in any federal, state, local or foreign privacy protection law or regulation governing the
      control and use of an individual’s confidential or protected information; or

   3. any other information associated with an individual that could be used to perpetrate identify theft or fraud.

   “Privacy and Network Security Incident” means any of the following:

   1. an actual or suspected disclosure of personal information or the violation of a breach notification law;

   2. an actual or suspected disclosure of commercial, non-personal information due to a bypass of network and
      information security controls;

   3. an actual or suspected unauthorized access to, or usage of, your network due to a bypass of network and
      information security controls;

   4. an extortion event;

   5. an inability of you to provide products and services to customers due to a bypass of network and information
      security controls; or

   6. a transmission of malicious code due to a bypass of network and information security controls.

   “Property Damage” means physical damage to or destruction of any real or tangible property, including loss of use.

   “Public Relations” means services provided by an external public relations firm, crisis management firm or law firm
   to minimize the reputational impact on you resulting from a privacy and network security incident; provided,
   however, that no other expense or element of loss will be construed as public relations services.



ASPDTPL107 0818                                                                                            Page 4 of 9
            Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                           Page 24 of 88 PageID 51
       "Related Wrongful Acts" means wrongful acts that are logically or causally connected by any common fact(s),
       circumstance(s), transaction(s), or event(s).

       "Retroactive Date" means 12/06/2017.

       "Service Restoration" means the actual, necessary and reasonable amounts paid to a third party service provider,
       incurred with our prior written approval, following a privacy and network security incident, in order to restore the
       operational capacity of your network to the level immediately preceding such privacy and network security
       incident.

       "Wrongful Act" means any actual or alleged act, error, misstatement, misleading statement, omission, neglect or
       breach of duty committed by you which leads to a:

       1.   privacy and network security incident; or

       2.   media incident.

III.   EXCLUSIONS

       A.   This endorsement does not cover any loss:

            1.   for the transfer of, or the failure to transfer, funds, monies or securities;

            2.   for any derivative suit or any actual or alleged violation of the Employee Retirement Income Security Act of
                 1974, as amended, the Securities Act of 1933, the Securities Exchange Act of 1934, or any other federal,
                 state or local securities laws or regulations;

            3.   based upon or arising out of any actual or alleged bodily injury or property damage;

            4.   based upon or arising out of any actual or alleged discharge, dispersal, release or escape of toxic
                 chemicals, liquids or gases, waste materials or other contaminants, or pollutants, however caused;

            5.   based upon or arising out of any suspension or reduction in utilities or telephone communications services
                 not under your control;

            6.   based upon or arising out of declared war by a nation state;

            7.   based upon or arising out of any actual or alleged infringement or misappropriation of any patent or trade
                 secret;
            8.   based upon or arising out of any actual or alleged unfair competition, deceptive trade practices, restraint of
                 trade, or antitrust;
            9.   based upon or arising out of employment practices;

            10. based upon or arising out of any actual or alleged unsolicited communications; or

            11. based upon or arising out of any actual or alleged claim by you;

            provided however, that Exclusions A.7. through A.11, will not apply to that portion of an otherwise covered
            claim for a privacy and network security incident.

       B.   This endorsement does not cover any loss or expense:

            1.   based upon or arising out of any actual or alleged dishonesty, fraud, criminal conduct, malicious or
                 intentional acts or omissions by any of you, or willful violation of any statute, rule or law by any of you,
                 provided, however, that this exclusion will not apply to actual, necessary and reasonable legal fees and
                 legal expenses until there is an admission or a final, non-appealable adjudication in the underlying
                 proceeding establishing such conduct.

ASPDTPL107 0818                                                                                                    Page 5 of 9
                legal expenses until there is an admission or a final, non-appealable adjudication in the underlying
                proceeding establishing such conduct.
           Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 25 of 88 PageID 52
                For the purpose of applying this exclusion, the conduct or knowledge of one of you will not be attributed to
                any other of you.

           2.   based upon or arising out of:

                a.   any claim, wrongful act, fact, circumstance, transaction or event which has been the subject of any
                     written notice given under any other policy before the effective date of this endorsement;

                b.   any prior or pending litigation, regulatory or administrative proceeding or any claim of which any of
                     you had knowledge or received notice prior to the effective date of this endorsement;

                c.   any actual or alleged matter that prior to the effective date of this endorsement any of you knew or
                     reasonably should have known could to lead to a claim or expense;

                provided however, if this endorsement is a renewal of a privacy and network security endorsement issued
                by us to the named insured and continuously renewed and maintained in effect, references to the
                effective date of this endorsement in Exclusions B.2.b. and B.2.c. will be deemed to refer to the effective
                date of the first such privacy and network security endorsement.

IV.   CONDITIONS

      A.   Limits and Retention

           1.   Our maximum aggregate limit of liability for all Coverage Agreements of this endorsement is $150,000.

           2.   Our maximum aggregate limit of liability for all loss and expense covered by this endorsement is $150,000,
                which amount shall be part of and not in addition to the amount set forth in Paragraph 1. above.

           3.   Our maximum aggregate limit of liability for all pci-dss fines covered by this endorsement is $75,000,
                which amount shall be part of and not in addition to the amount set forth in Paragraph 1. above.

           4.   Our maximum aggregate limit of liability for all business income loss covered by this endorsement is
                $100,000, which amount shall be part of and not in addition to the amount set forth in Paragraph 1. above.

           5.   Our obligation to pay any loss, expense, pci-dss fines or business income loss is in excess of the
                applicable retention stated below. In the event that the same or related fact(s), circumstance(s),
                transaction(s), or event(s) result in coverage under more than one Coverage Agreement, only the highest
                applicable retention will apply.

           6.   The retention applicable to Coverage Agreement. I.A. of this endorsement is $1,000 which shall apply to
                each and every claim.

           7.   The retention applicable to Coverage Agreement I.B. of this endorsement is $1,000 which shall apply to
                each and every privacy and network security incident.

           8.   The retention applicable to Coverage Agreement. I.C. of this endorsement is $1,000 which shall apply to
                each and every privacy and network security incident.

           9.   The retention applicable to Coverage Agreement. I.D. of this endorsement is $1,000 which shall apply to
                each and every privacy and network security incident.

      B.   Reporting and Notice

           1.   As a condition precedent to coverage under this endorsement, you must give us written notice of a claim
                or a privacy and network security incident as soon as possible after such claim or privacy and
                network security incident becomes known to any of you, but no later than the end of the policy period.


ASPDTPL107 0818                                                                                                 Page 6 of 9
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 26 of 88 PageID 53
        2. If, during the policy period, you become aware of any wrongful act which may subsequently give rise to a
           claim, you will give us written notice of such wrongful act as soon as possible after such wrongful act
           becomes known to you, but no later than the end of the policy period. We will treat any subsequently
           resulting claim as if it was first made during the policy period.

        3. When a claim is made against you, and there are multiple claims arising from the same wrongful act or
           related wrongful acts, all such claims will be considered a single claim and will be deemed to have been
           made at the time the first claim was made.

   C.   Duty to Defend

        We have the right and duty to defend you in the investigation, settlement or defense of any claim, even if a
        claim is groundless, false or fraudulent. You agree not to make any payment, engage in any settlement
        negotiation, incur any loss, admit liability or assume any obligation without the prior written consent of us.

        We will have no obligation to pay any loss or to continue to defend any claim after the limit of liability stated in
        Section IV.A.2. of this endorsement has been exhausted.

   D.   Duty to Cooperate

        You must provide us with full assistance and cooperation at all times, including timely and accurate reporting
        and information about all incidents, claims, loss, and expense.

   E.   Other Insurance

        Any coverage provided by this endorsement is excess over and will not contribute to any other valid and
        collectible insurance, unless such other insurance is specifically written as excess over this policy; provided
        however, coverage under this endorsement for expense will be primary.

   F.   Subrogation

        If any payment is made under this endorsement for loss or expense, and there is the ability to recover against
        any third party, it is agreed that you tender all your rights of recovery to us. You also agree to assist us in
        exercising such rights. Any recovery will first be paid to us toward any incurred subrogation expenses, loss or
        expense, and any remaining amounts will be paid to you for reimbursement of any retention paid.

   G.   Cancellation

        We may not cancel this endorsement except for failure to pay premium when due, in which event, we will provide
        written notice of cancellation to the named insured. Such notice will be mailed to the named insured at least 10
        days prior to the effective cancellation date, and a copy will be sent to the named insured’s agent of record.

        This endorsement may be cancelled by the named insured by providing written notice to us stating the effective
        date of cancellation.

   H.   Alternative Dispute Resolution

        If a dispute arises between you and us in connection with this endorsement and cannot be resolved through
        informal negotiation, the parties will attempt to resolve the dispute through mediation before a mutually
        agreeable mediator. The mediator’s expenses and fees will be split equally by the parties. If the dispute has not
        been resolved upon conclusion of the mediation process, then either party may file suit in any court having
        jurisdiction over the parties and the subject matter of the dispute or disagreement.

   I.   Coverage Territory

        The coverage under this endorsement applies anywhere in the world.




ASPDTPL107 0818                                                                                            Page 7 of 9
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 27 of 88 PageID 54
   J. Incident Response

      1. Incident Response

         The third party service providers (each a “Preferred Provider”) and their respective services described in this
         endorsement are pre-approved by us to assist you in the event of a privacy and network security incident.
         Preferred Providers are not affiliated with us and are solely responsible for all services.

      2. Notice of Incident

         As a condition precedent to coverage, you must comply with all obligations under this endorsement,
         including without limitation, providing us notice of any incident in accordance with Section IV.B. of this
         endorsement.

      3. Incident Response Consultation Services

         The exclusive Preferred Providers are pre-approved by us to provide incident response consultation
         services in connection with a privacy and network security incident. Any decision to engage the services of
         a Preferred Provider is solely at your discretion.

         If you do elect to retain the services of a Preferred Provider, you agree to execute an engagement letter
         outlining the services to be provided. Our liability will only apply to incident response consultation services
         provided by a Preferred Provider.

      4. Incident Response Services

         Data Forensics:

         We have a list of Preferred Providers pre-approved to provide data forensics to you in connection with a
         privacy and network security incident.               Please contact our Claims Department at
         «LossRun@bbprograms.com» to obtain consultation as to hiring a consultant. Any decision to engage the
         services of such Preferred Providers pre-approved to provide data forensics is solely at our discretion.

         These services include:

         a. Evaluation and analysis of your network to gather and preserve evidence for determining the
            breadth and source of a privacy and network security incident; and

         b. Data mining to identify the affected population; and

         c. Remediation of a privacy and network security incident on your network.

         Notification, Fraud Monitoring and Resolution Services, and Call Center Services:

         Preferred Providers are pre-approved by us to provide notification, fraud monitoring and resolution
         services and call center services on behalf of you in connection with a privacy and network security
         incident. Preferred Provider services include:

         a. Management of notification letter printing, mailing (via first class mail) and return mailing processing;

         b. Change of address lookup and address verification;

         c. Social Security Number verification and death registry lookup;

         d. Enrollment in Credit Monitoring for a period up to 12 months from the date of enrollment;

         e. Enrollment in monitoring for individuals under the age of 18, with continuous service until they reach the
            age of majority;



ASPDTPL107 0818                                                                                           Page 8 of 9
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 28 of 88 PageID 55


          f.   Automatic enrollment in Identity Protection, Repair and Resolution Services for a period of 12 months from
               the date of enrollment; and

          g.   Call center services for a period of up to 12 months following notification of a privacy and network
               security incident.
          Nothing in this Section is meant nor will it be construed as a guarantee that the Preferred Providers will be
          available to provide the services described herein. We reserve the right to substitute a provider of like
          qualifications and competency in the event that a Preferred Provider is unavailable to perform the services.

          We may also change, amend or supplement our Preferred Providers from time to time for any reason. Both we
          and you will agree in writing prior to retaining any vendor that is not a Preferred Provider.

          Without our prior written consent, no coverage will be available under this endorsement for any services
          performed by, or any engagement of, any third party service providers that are not specifically identified in this
          endorsement or pre-approved by us.

    K.    Business Income Loss Calculation
          The amount of business income loss will be calculated by an independent third party forensic accountant, to
          be mutually agreed upon in writing by us and you, taking into account both your net profit or loss during the 90
          day period immediately preceding the privacy and network security incident that gave rise to the business
          income loss and the net profit or loss you potentially could have generated had the privacy and network
          security incident not occurred.
    L.    Extended Reporting Period

          1.    If this policy is cancelled or non-renewed for any reason other than non-payment of premium, the named
                insured has the right, within sixty (60) days of the end of the policy period, to purchase an Extended
                Reporting Period for one year for an additional premium of 100% of the premium charged for this
                endorsement. Once purchased, the premium for the Extended Reporting Period will be deemed fully
                earned.
          2.    If the Extended Reporting Period is purchased, the additional premium and effective dates will be stated in
                the Extended Reporting Period endorsement.

          3.    The Extended Reporting Period does not increase or reinstate our limits of liability and this policy does not
                cover loss or expense from any wrongful act which first takes place after the end of the policy period.

All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL107 0818                                                                                                 Page 9 of 9
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20 Page 29 of 88 PageID 56
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              EMPLOYMENT PRACTICES LIABILITY – DEFENSE COVERAGE
                         ENDORSEMENT – MINNESOTA
This endorsement modifies insurance provided under the following:

     PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS

In consideration of the premium paid, the policy is modified as follows:

IMPORTANT NOTICE: THIS ENDORSEMENT IS WRITTEN ON A “CLAIMS MADE” BASIS AND, WITH RESPECT TO
CLAIMS ALLEGING EMPLOYMENT PRACTICES WRONGFUL ACTS WHICH ARE FIRST MADE AGAINST YOU
WHILE THIS POLICY IS IN FORCE OR DURING ANY APPLICABLE EXTENDED REPORTING PERIOD, , PROVIDES
COVERAGE ONLY FOR CERTAIN CLAIM EXPENSES.          NO COVERAGE IS PROVIDED FOR AWARDS,
JUDGMENTS, SETTLEMENTS OR OTHER MONETARY SUMS RELATED TO SUCH CLAIMS. READ ALL TERMS
OF THIS ENDORSEMENT CAREFULLY.


Prior Acts Date of this Endorsement:                             (See Attached Dentist Schedule)

Limits of Defense Coverage                                         $25,000          Each Claim
Payable By Us:
                                                                                                   $25,000      Annual
Aggregate

Named Insured’s Coinsurance Payment:                               As set forthin Section II.D.
                                                                           Each Claim


As a condition precedent to the coverage provided pursuant to this endorsement, the payment of the premium must be
made when due. Subject to the terms and conditions of this endorsement and the policy to which this endorsement is
attached, we agree with you as follows:

I.   COVERAGE AGREEMENTS

     A. We have the right to and will defend you and we will pay claim expenses incurred on your behalf in the defense
        of any claim not otherwise excluded under this coverage part, alleging an employment practices wrongful act
        against you which has been asserted by an employee. We will do this even if the claim is groundless, false or
        fraudulent, provided that at or prior to the prior acts date applicable to this endorsement you did not know, or
        could not have reasonably foreseen that such employment practices wrongful act would give rise to a claim. In
        such case, we will pay, subject to the limits of defense coverage stated above, and your coinsurance obligations
        described herein the fees, costs and expenses of such defense. We will select and designate defense counsel to
        defend the claim made against you.

     B. The employment practices wrongful act must begin on or after the prior acts date applicable to this
        endorsement and a claim must be first made against you after such prior acts date and reported to us prior to
        the end of the policy period stated on the policy Declarations and any applicable extended reporting period.

     C. All claims arising out of, or in connection with, the same or related employment practices wrongful act, shall
        be considered first made during the policy period in which the earliest claim arising out of such employment
        practices wrongful act was made, and all such claims shall be subject to the same limits of defense coverage.

     D. We have no duty to defend you or to pay claim expenses which are excluded from coverage under this
        endorsement.

     E. After you report a claim to us alleging an employment practices wrongful act, and subject to all other terms of
        this endorsement, we will appoint an attorney to defend you. The attorney designated by us to defend you will
ASPDTPL048MN 0519                                                                                        Page 1 of 7
       continue
         Case to  be paid by us, subject
                3:20-cv-00948-D           to your coinsurance
                                      Document     1-1 Filedobligations
                                                              04/17/20 described
                                                                         Page 30 herein,
                                                                                    of 88untilPageID
                                                                                               our payment
                                                                                                      57 of claim
       expenses equals the limits of defense coverage.

   F. Once our payment of claim expenses equals the limits of defense coverage, you will be responsible for the
      payment of all further fees and expenses, including those of any attorney who thereafter may represent you. If
      you choose either not to continue to be represented by the attorney we originally assigned to represent you or
      you fail to agree with that attorney on the payment of future fees and expenses, you will:

       1. allow the attorney assigned by us to represent you to withdraw from representing you;

       2. do nothing to impede or prohibit that attorney from withdrawing from your representation; and

       3. cooperate with us and with that attorney to facilitate the withdrawal.

II. LIMITS OF DEFENSE COVERAGE

   A. Each Claim

       Subject to Paragraph B. below, the each claim limit of defense coverage stated above is the maximum we will
       pay for all claim expenses arising out of, or in connection with, the same or related employment practices
       wrongful act, regardless of the number of you, claims or claimants.

   B. Annual Aggregate

       The maximum we will pay for all claim expenses for claims which are made during the policy period shall not
       exceed the annual aggregate limit of defense coverage. The annual aggregate limit applies to each annual policy
       period

   C. The limits of defense coverage and coinsurance shall apply separately to each named insured. Those of you
      who are not named insureds share the named insured’s limit of defense coverage and are subject to each
      named insured’s coinsurance.

   D. Coinsurance

       Each named insured will share with us in the payment of all claim expenses, up to the applicable limits of
       defense coverage as the following illustrates:

                  Claim Expenses                          Named Insured’s                         Our Payment
                                                        Coinsurance Payment
          Percentage (%) of the first $5,000                    0%                                    100%
       Percentage (%) of the following $30,000                33.33%                                 66.67%
                   Total: $35,000                             $10,000                                $25,000

       The named insured shall be billed directly for the amount of the named insured’s coinsurance payment and
       agrees to pay those amounts when due. The named insured shall reimburse us within 30 days of notice of
       payment on his, her or its behalf by us for any amounts we have paid which are the named insured’s
       coinsurance payment obligation.

       Failure to satisfy the coinsurance payment obligation under this provision may result in non-renewal of coverage
       at its expiration date.

III. SPECIAL DEFINITIONS

   The definitions set forth below, in addition to those definitions set forth in the policy, are applicable to this
   endorsement. To the extent there is any inconsistency between the definitions in the policy and the definitions of this
   endorsement, the definitions set forth below control, but solely with respect to the coverage provided under this
   endorsement and for no other purposes whatsoever.

   “Claim” means any:



ASPDTPL048MN 0519                                                                                         Page 2 of 7
  A. demand
       Case for money or other reliefDocument
             3:20-cv-00948-D          by an employee
                                                1-1 naming  you and alleging
                                                     Filed 04/17/20     Pagean31
                                                                               employment practices
                                                                                 of 88 PageID   58 wrongful
     act;

  B. proceeding initiated against you by an employee alleging an employment practices wrongful act before any
     court, governmental body, or arbitrator or arbitration panel, which is legally authorized to render an enforceable
     civil judgment, award or order for money damages; or

  C. proceeding initiated against you by an employee before the United States Equal Employment Opportunity
     Commission or other state or local governmental body whose purpose is to address employment practices
     wrongful acts.

  "Claim" does not include criminal:

  A. charges;

  B. indictments;

  C. investigations; or

  D. proceedings of any kind or nature.

  “Claim Expenses” means:

  A. fees charged by an attorney we designate to defend you; and

  B. all other reasonable fees, costs and expenses incurred or authorized by the attorney we designate to defend you,
     related to the investigation, adjustment and defense of a claim.

  “Claim Expenses” shall not include:

  A. any awards, judgments, settlements or other monetary amounts, including, but not limited to, court costs or
     attorneys’ fees, paid or payable to an employee in connection with or on account of a claim;

  B. payment of insurance plan benefits claimed by or on behalf of retired employees, or that a claimant would have
     been entitled to as an employee had you provided the claimant with a continuation of insurance;

  C. any fees, costs or expenses incurred or authorized by you, or anyone acting on your behalf, without our prior
     written consent; or

  D. any claim expenses charged by an attorney who we did not designate to defend a claim asserted against you,
     unless we agreed in writing to pay these claim expenses before they were incurred.

  “Discrimination” means an employment termination, a demotion, a failure or a refusal to hire or to promote, a
  payment of wages and/or of benefits, an assignment of job duties, of job responsibilities and/or of hours of work, or an
  assignment of supervisor(s), and/or an application of your employment policies or procedures which is motivated in
  whole or in part by the employee’s race, color, religion, creed, age, sex, disability (as defined in the Americans with
  Disabilities Act of 1990 including any amendments thereto or as determined by any court ruling) national origin, sexual
  orientation or preference, , and/or pregnancy.

  “Employee” means any natural person whose service or work was or now is engaged and directed on a daily basis by
  you, including any current or former full-time or part-time employees, current or former supervisory employees, and
  applicants for employment.

  “Employee” does not mean any seasonal or temporary employees, volunteers, owners, partners, shareholders or
  members of the named insured.

  “Employment Practices Wrongful Act” means one or more of the following alleged acts, insofar as they arise out of
  an employee’s employment with any named insured: discrimination, sexual harassment, wrongful termination,
  breach of any employment agreement, breach of the implied covenant of good faith and fair dealing,
  misrepresentation, equal pay violations, invasion of privacy, defamation, negligent or intentional infliction of emotional


ASPDTPL048MN 0519                                                                                          Page 3 of 7
   distress, retaliation,
          Case            and/or any otherDocument
                  3:20-cv-00948-D          violation of 1-1
                                                        any federal, state or local Page
                                                              Filed 04/17/20        statute32
                                                                                            or of
                                                                                               ordinance relating59
                                                                                                  88 PageID       to the above
   types of claims.

   “Extended reporting period” means the time after the policy period for reporting claims due to an alleged
   employment practices wrongful act. The claim must occur on or after the prior acts date and before the end of the
   policy period, and coverage is otherwise subject to all limitations and exclusions of this amendatory endorsement.

   “Named Insured” means any entity or any dentist listed on the Declarations or in any Schedule of Insured Dentists.

   “Sexual Harassment” means unwelcome sexual advances, requests for sexual favors, or other conduct of a sexual
   nature when:

   A. submission to such conduct is either implied or stated to be a term or condition of employment, or a factor in
      evaluating the individual's job performance, eligibility for promotion, eligibility for an increase in compensation or
      any other component of employment; or

   B. such conduct interferes either directly or indirectly with an individual's work performance by creating a hostile,
      offensive or intimidating environment.

   “Retire” means the complete cessation of performing work or engaging in your own occupation.

   “Supervisory Employees” means any employee of yours who has the authority to employ, promote, demote,
   terminate employment, grant salary increases, direct the work of, discipline, and/or evaluate the performance of other
   employees of yours.

   "Totally and permanently disabled" means that you have become so disabled, as a result of injury or disease, as
   to be wholly prevented from performing work or engaging in your own occupation. Such a condition must have
   existed continuously for not less than six months and must be expected to be continuous and permanent.

   “Wrongful Termination” means any termination of employment in a manner in violation of any law or is in breach of
   any employment agreement.

   “You” or “Yours” means:

   A. any named insured;

   B. if the named insured is an individual, the person designated, but only with respect to the conduct of a business of
      which that individual is a sole proprietor; and

   C. any of the named insured's owners, executive officers, partners, shareholders of professional corporations,
      members of limited liability corporations, supervisory employees or members of the board of directors, trustees
      or governors, but only while acting within the scope of their duties as such.

IV. EXCLUSIONS

   We will not pay under this endorsement any awards, judgments, settlements, or monetary sums paid or payable to an
   employee on account of a claim or any fees, costs or expenses resulting from compliance with non-monetary relief.

   In addition, we will not pay claim expenses incurred as a result of any claim:

   A. brought by your spouse, child or other dependent;

   B. brought by any former or present director or officer, owner, shareholder, member, partner, predecessor or
      successor firm;

   C. alleging any employment practices wrongful act which began before the prior acts date of this amendatory
      endorsement;

   D. required to be listed in response to a question in the application, any claim arising out of a circumstance required
      to be listed in response to a question in the application, or any claim of which you gave written notice before the
      issuance of this amendatory endorsement to any insurer under any other policy;

ASPDTPL048MN 0519                                                                                            Page 4 of 7
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 33 of 88 PageID 60
  E. arising from facts, situations or circumstances which, as of the prior acts date applicable to this endorsement,
     you knew or could have reasonably foreseen, or which a reasonable person could have foreseen, might be the
     basis of a claim against you alleging an employment practices wrongful act;

  F. whose sole allegations seek the recovery of judgments or awards which are deemed uninsurable by law;

  G. alleging any employment practices wrongful act for which you are liable as an administrator, executor,
     conservator, guardian, or any similar fiduciary capacity;

  H. under the Employee Retirement Income Security Act of 1974, Public Law 93-406, including amendments thereto,
     commonly referred to as “ERISA” or the Pension Reform Act of 1974;

  I.   for unemployment compensation, or Workers’ Compensation, disability benefits and/or other similar claims;

  J. under the Worker Adjustment and Retraining Notification Act, Public Law 100-379, (1988), including amendments
     thereto and/or other similar laws;

  K. under the Family and Medical Leave Act, Public Law 103-3, (1993), including amendments thereto, and/or other
     similar laws;

  L. under any federal, state or local statutory law or common law or any of their amendments which are similar to the
     statutes referred to in Sections IV. H. through IV. K. of this endorsement;

  M. under any government or administrative order or regulation relating to employment practices under which you
     have either implicitly or explicitly consented to be bound;

  N. alleging any employment practices wrongful act based on an alleged failure to pay wages and/or benefits due
     or payable to an employee, except where the alleged failure to pay wages and/or benefits is caused by
     discrimination;

  O. alleging any employment practices wrongful act committed by you or at your direction with actual or alleged
     dishonest, fraudulent, and/or criminal purpose;

  P. arising out of injury to any person, with the exception of a claim of employment practices wrongful act;

  Q. arising out of or in connection with any labor disputes or negotiations, including but not limited to the replacement
     of employees, lockouts, strikes, picket line violence, boycotts, union organizations, unfair labor practices or other
     similar actions;

  R. seeking damages, costs or expenses incurred by you pursuant to the Americans with Disabilities Act of 1990,
     including any amendments thereto or as determined by any court ruling with the exception of a claim for an
     employment practices wrongful act; or

  S. arising out of any partnership, joint venture, corporation or other entity of which you are a partner, owner,
     shareholder or member and which is not designated in this policy as a named insured.

V. SPECIAL CONDITIONS

  The conditions set forth below, in addition to those set forth in the policy, are applicable to this endorsement. To the
  extent there is any inconsistency between the conditions in the policy and the conditions of this endorsement, the
  conditions set forth below control, but solely with respect to the coverage provided under this endorsement and for no
  other purposes whatsoever.

  A. Notice and Cooperation

       If a claim is made against you during the policy period for an alleged employment practices wrongful act that
       happened after the prior acts date applicable to this endorsement, you must give notice to us as soon as
       reasonably possible.




ASPDTPL048MN 0519                                                                                        Page 5 of 7
      Notice
        Case  given by or on your behalf,
                 3:20-cv-00948-D          or notice 1-1
                                       Document     given Filed
                                                          by or on  behalf of any
                                                                 04/17/20          claimant,
                                                                                Page    34 ofto88anyPageID
                                                                                                       of our licensed
                                                                                                                 61 agents
      authorized by us to sell this endorsement in this state, with particulars sufficient to identify you, shall be deemed
      notice to us.

      To the extent possible, notice should include:

      1. the identity of the claimant alleging the employment practices wrongful act;

      2. the identity of the person who allegedly committed the employment practices wrongful act and any
         witnesses;

      3. the date the alleged employment practices wrongful act took place; and

      4. a copy of any written complaint, charge or demand.

      In addition to the above, you agree to immediately:

      1. fully cooperate with us or our designee in the investigation or defense of any claim or the enforcement of any
         rights of contribution or indemnity against another who may be liable to you because of such alleged
         employment practices wrongful act;

      2. forward copies of all documents which you receive in connection with the claim to us; and

      3. attend hearings and trials, assist in securing and giving evidence, completing narrative reports, and obtaining
         the attendance of witnesses.

      No one is authorized, except at your own cost, to voluntarily make any payment, assume any obligation or incur
      any expense without our consent.

   B. Other Insurance

      Solely with respect to this endorsement, the following provision replaces paragraph XI. (INSURANCE UNDER
      MORE THAN ONE COVERAGE) of the Common Policy Conditions to which this endorsement is attached:

      With respect to any claim or claims to which this endorsement applies, no coverage shall be available under any
      other Coverage Part of this policy or any other insurance policy issued by us.

VI. AWARD OF COURT COSTS AND/OR ATTORNEYS’ OR OTHER FEES

   A. Awards to you and/or to us

      In the event that you, us, and/or the attorney designated by us to represent you, are awarded court costs,
      attorneys’ fees or other fees, the award shall be distributed to you and to us based on the percentage of total
      payment made by you and by us in defense of the claim up to the time the award is made.

   B. Sanctions

      1. Any costs, attorneys’ fees or fines ordered by a court or government agency to be paid by you resulting from
         your conduct will be paid solely by you and will not be reimbursed by us.

      2. Any costs, attorneys’ fees or fines ordered by a court or government agency to be paid to the court or
         government agency by us or the attorney designated by us to represent you, resulting from our conduct or
         the conduct of the attorney designated by us to represent you, will be paid solely by us.

      3. Unless otherwise prohibited by law, you will reimburse us or the attorney designated by us to represent you,
         for any costs, attorneys’ fees and/or fines that are assessed against us or the attorney assigned by us to
         represent you, and which result from conduct attributable to you.

VII. EXTENDED REPORTING PERIOD




ASPDTPL048MN 0519                                                                                         Page 6 of 7
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                           Page 35 of 88 PageID 62
     A. If this policy is cancelled or non-renewed for any reason other than non-payment of premium, the named
        insured first listed on the Declarations on behalf of all of you shall have an automatic extended reporting
        period at no charge, which terminates one year after the end of the policy period. Such extended reporting
        period coverage shall be applicable to claims arising from employment practices wrongful act that occurred
        prior to the end of the policy period and which are otherwise covered by this policy, subject to the following
        conditions:

         1. Such extension for the reporting of employment practices wrongful acts shall not apply to:

             a.   any paid claim; or

             b.   any pending claim or proceedings;

     B. The limits of liability stated under this policy at the time of cancellation or non-renewal will be the limits of liability
        applying to the extended reporting period.


All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL048MN 0519                                                                                                     Page 7 of 7
  Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                         Page 36 of 88 PageID 63



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    AUTOMATIC TERMINATION ENDORSEMENT



This endorsement modifies insurance provided under the following:

    COMMON POLICY CONDITIONS

In consideration of the premium paid, the policy is modified as follows:

AUTOMATIC TERMINATION

This policy will automatically terminate at the end of the policy period if you or your representative do not
accept our offer to renew it. Your failure to pay the required renewal premium as we require means that
you have declined our offer.



All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTCO039 0618                                                                                  Page 1 of 1
                Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 37 of 88 PageID 64

      rose/I,
      PROTECTOR PLAN
       F OR   DENTISTS




                                PROFESSIONAL LIABILITY COVERAGE PART
                                DENTISTS/ORAL SURGEONS CLAIMS-MADE

      YOUR PROFESSIONAL LIABILITY INSURANCE IS WRITTEN ON A "CLAIMS-MADE" BASIS
      AND PROVIDES COVERAGE FOR THOSE CLAIMS WHICH ARE THE RESULT OF DENTAL
      INCIDENTS HAPPENING SUBSEQUENT TO THE PRIOR ACTS DATE, IF ANY, STATED ON THE
      DECLARATIONS AND WHICH ARE FIRST MADE AGAINST YOU WHILE THIS INSURANCE IS IN
      FORCE. NO COVERAGE EXISTS FOR CLAIMS FIRST MADE AGAINST YOU AFTER THE END
      OF THE POLICY PERIOD UNLESS, AND TO THE EXTENT, AN EXTENDED REPORTING
      PERIOD APPLIES.
      We are the stock insurance company named on the Declarations. Throughout this policy the words we, us and our, refer
      to the company providing this insurance. We agree with you as follows:

I.       COVERAGE AGREEMENTS

         We will pay all amounts up to the limit of liability, which you become legally obligated to pay as a result of injury or
         damage. We will also pay claim expenses. The injury or damage must be caused by a dental incident arising out
         of the supplying of or failure to supply professional services by you or anyone for whose professional acts or
         omissions you are legally responsible.

         The dental incident as described above must happen on or after the prior acts date and the claim must be first
         made prior to the end of the policy period stated on the Declarations of this policy.

         We have the right and will defend any claim. We will:

         A. do this even if any of the charges of the claim are groundless, false or fraudulent;

         B. investigate any claim as we feel appropriate;

         C. negotiate and settle any claim; and

         D. not settle any claim without your consent, which will not be unreasonably withheld.

         Our payment of the limit of liability ends our duty to defend or settle.

         We have no duty to and will not defend or indemnify any claims not covered by this Coverage Part.

         E. We will also provide defense coverage if you become subject to a state regulatory civil investigation. This
            investigation must be the outcome of injury or damage resulting from a dental incident otherwise covered under
            this policy. In such case, we will pay your attorney fees, costs, expenses and we will select legal counsel. You
            must provide us with written notice of any state regulatory authority investigation within the current policy period.

II.      EXCLUSIONS

         We will not defend, or pay, under this Coverage Part for:

         A. injury to:

              1. the named insured’s employee arising out of and in the course of employment by the named insured; or

              2. the spouse, child, parent, brother, or sister of that employee as a consequence of 1. above.



      ASPDTPL001 0119                                                                                       Page 1 of 9
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                          Page 38 of 88 PageID 65
       This exclusion applies:

       1. whether the named insured may be liable as an employer or in any other capacity; and

       2. to any obligation the named insured has to indemnify some other entity because of such injury.

       This exclusion does not apply:

       1. to liability assumed under an insured contract; or

       2. to a claim resulting from immediate dental care given to an employee after the injury and/or to a dental
          incident arising from your professional services to any employee.

   B. any amounts you or any entity must pay under any unemployment or Workers' Compensation, disability benefits,
      or other similar law;

   C. any liability you assume under any contract or agreement. This exclusion does not apply to:

       1. liability that you would have in the absence of the contract or agreement but only as respects professional
          services provided by you or anyone for whom you are legally responsible;

       2. liability you assume in a contract with:

           a. Health Maintenance Organizations;

           b. Preferred Provider Organizations;

           c. Independent Practice Associations; or

           d. Any other similar organization;

           but only as respects professional services provided by you;

       3. professional services rendered as a dentist under contract or agreement with a dentist or a provider of
          dental professional services;

       4. a warranty of fitness or quality of any therapeutic agents or supplies you have furnished or supplied in
          connection with treatment you have performed;

   D. injury or damage resulting from a dental incident which is also a willful violation of a statute, ordinance or
      regulation imposing criminal penalties;

       We will defend any civil suit against you seeking amounts which would be covered if this exclusion did not apply.
       In such case, we will pay only the fees, costs, and expenses of such defense;

   E. any liability you have as a proprietor, superintendent, director, administrative or executive officer of any:

       1. hospital, nursing home or sanitarium;

       2. clinic with bed and board facilities; or

       3. laboratory or business.

       This exclusion does not apply to your professional liability arising out of laboratory facilities:

       1. you maintain for your own patients; or

       2. necessary to the practice of your specialty;



ASPDTPL001 0119                                                                                             Page 2 of 9
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 39 of 88 PageID 66
   F. any injury, sickness, disease, death or destruction:

        1. with respect to which you are also an insured under a Nuclear Energy Liability Policy issued by:

            a. Nuclear Energy Liability Insurance Association;

            b. Mutual Atomic Energy Liability Underwriters; or

            c. Nuclear Insurance Association of Canada,

            or would be an insured under any such policy if it had not terminated due to exhaustion of its limit of liability;
            or

        2. resulting from the hazardous properties of nuclear material and with respect to which:

            a. any entity is required to maintain financial protection pursuant to the Atomic Energy Act of 1954 or any of
               its amendments; or

            b. you are, or had this policy not been issued would be, entitled to indemnity from the United States of
               America or any of its agencies, under any agreement entered into by the United States of America or any
               of its agencies with any entity;

        3. resulting from the hazardous properties of nuclear material if:

            a. the nuclear material:

                1) is at any nuclear facility owned or operated by or on your behalf;

                2) has been discharged or dispersed therefrom;

                3) is contained in spent fuel or waste at any time possessed, handled, used, processed, stored,
                   transported or disposed of by or on your behalf; or

            b. the injury, sickness, disease, death or destruction arises out of the furnishing by you of services,
               materials, parts or equipment in connection with the planning, construction, maintenance, operation or
               use of any nuclear facility. If such facility is within the coverage territory, this subparagraph 3.b.
               applies only to injury to or destruction of property at such nuclear facility;

   G. any fines, penalties, sanctions, government payments or the return or withdrawal of fees for patient treatment or
      any multiplication of amounts payable under this policy imposed by law;

   H. a dental incident resulting from professional services by any dentist who is not listed on the Declarations or on
      the Schedule of Insured Dentists, however, this exclusion does not apply to any liability you may have as a result
      of such dental incident;

   I.   injury or damage you expected or intended, or which a reasonable person could have expected;

        This exclusion does not apply to injury resulting from the use of reasonable force to protect persons or property.

   J. any claim arising out of actual or alleged involvement in any:

        1. anti-trust law violation; or

        2. agreement or conspiracy to restrain trade;

        This exclusion does not apply to claims arising from your activity at our request as a member of any committee,
        panel, or board which provides underwriting or claims advice or recommendations to us, provided your activity is
        within the scope of the committee's, panel's or board's established guidelines.



ASPDTPL001 0119                                                                                          Page 3 of 9
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 40 of 88 PageID 67
   K. injury or damage arising out of pollution or pollutants;

       This exclusion also applies to any loss, cost or expense arising out of any:

       1. request, demand or order that you or others test for, monitor, clean up, remove, contain, treat, detoxify or
          neutralize, or in any way respond to, or assess the effects of pollutants; or

       2. claim by or on behalf of a governmental authority for amounts because of testing for, monitoring, cleaning up
          removing, containing, treating, detoxifying or neutralizing, or in any way responding to, or assessing the
          effects of pollutants;

   L. any claim:

       1. arising out of a dental incident which happened:

           a. prior to the prior acts date of this policy;

           b. after the prior acts date if, on the inception date of this policy, you either knew or had a reasonable basis
              to have known that it could result in a claim; or

       2. which on the inception date of this policy is the subject of a:

           a. reported dental incident;

           b. pending claim or proceeding; or

           c. which is a paid claim.

   M. injury or damage for which you may be held liable as a result of loss of use of tangible property which has not
      been physically injured or destroyed if:

       1. a delay in or lack of performance has been caused by or on your behalf under any contract or agreement; or

       2. your products or work completed on your behalf do not meet the standards you have warranted or
          represented;

       We will cover loss of use of other tangible property if:

       1. the loss results from a sudden and accidental physical damage or destruction of your products or work
          completed by or on your behalf; and

       2. the products or work has been put to use by an entity other than you;

   N. amounts claimed as a result of the withdrawal, inspection, repair, replacement, or loss of use of your products.
      This also applies to work completed by or for you, and any property of which your products form a part. This
      exclusion only applies if the withdrawal from the market or use is due to a known or suspected defect or
      deficiency;

   O. any claim made against you, or any person for whose acts or omissions you are legally responsible, for any act
      of sexual intimacy, sexual molestation or sexual assault or any act similarly defined regardless of whether or not
      such abuse or sexual misconduct was committed in conjunction with or under the guise of professional
      services.

       We will defend any civil suit against you seeking amounts which would be covered if this exclusion did not apply.
       In such case, we will pay only the fees, costs and expenses of such defense.

   P. a dental incident involving:




ASPDTPL001 0119                                                                                       Page 4 of 9
                Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                         Page 41 of 88 PageID 68
              1. you, if at the time of the dental incident, you knew your state license (permanent or provisional) was
                 suspended, revoked, terminated, not issued or fraudulently obtained, or restricted or on probationary status
                 with respect to the specific professional services upon which the claim is based; or

              2. the prescribing or dispensing of controlled substances by you or anyone for whose acts you are legally
                 responsible if the required license or registration to prescribe or dispense such controlled substances was not
                 in effect.

III.      LIMITS OF LIABILITY

          A. Each Claim

              The limit of liability stated for each claim is the limit of our liability for all injury or damage arising out of, or in
              connection with, the same or related dental incident.

          B. Aggregate

              Subject to provision A. above, the total limit of our liability for all injury or damage shall not exceed the limit of
              liability stated as aggregate. All dental incidents for which claims are made during the policy period are
              included. The aggregate limit of liability applies to each annual policy period.

          C. Claim Expenses

              Claim expenses are in addition to our limit of liability.

          D. All claims arising out of the same dental incident, regardless of when such claims are made shall be
             considered first made during the policy period in which the earliest claim arising out of the same dental incident
             was made, and all such claims shall be subject to one applicable limit of liability.

          E. The limits of liability shall apply separately to each named insured. Those of you who are not named insureds
             share the named insured’s limit of liability.

IV.       DEFINITIONS

          "Claim" means either a demand for money or services, or a lawsuit, naming you and alleging a dental incident.

          "Claim" also means a dental incident which you report to us during the policy period which might result in a claim.
          The report of such dental incident must include:

          A. the date, time and place of the incident;

          B. what happened and what professional services you performed;

          C. the type of claim you anticipate; and

          D. the name and address of the injured party, and of any witnesses.

          "Damage" means:

          A. partial or total physical damage to tangible property. Such damage must happen on or after the prior acts date
             and during the policy period prior to expiration. Loss of use of damaged property is also included;

          B. loss of use of undamaged property. This loss of use must be caused by a dental incident during the policy
             period.

          "Dental Incident" means any actual or alleged act, error or omission, or a series of actual or alleged acts, errors or
          omissions, in the supplying of or failure to supply professional services by you or by anyone for whom you are
          legally liable. We also include your professional services as a member of a formal accreditation, standards review
          or other professional board or committee related only to a professional dental society or a hospital.


       ASPDTPL001 0119                                                                                            Page 5 of 9
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 42 of 88 PageID 69

   "Extended Reporting Period" means the time after the policy period, for reporting claims due to a dental incident.
   The dental incident must occur on or after the prior acts date and before the end of the policy period.

   "Independent Contractor" means a person or entity who would be classified as such under the IRS definition.

   "Injury" as defined in the General Conditions, shall also include the following:

   A. malicious prosecution;

   B. false arrest, detention, imprisonment;

   C. wrongful entry or eviction or other invasion of the right of private occupancy;

   D. a violation of an individual's right to privacy;

   E. oral or written publication of material that:

       1. slanders or libels an entity or disparages an entity's goods, products or services; or

       2. violates a person's right of privacy;

   F. the performance of or failure to perform autopsies;

   G. testimony given at or arising out of inquests; and

   H. advertising injury.

   “Named Insured” means any entity or any dentist listed on the Declarations or in any Schedule of Insured Dentists.
   Named Insured also includes any dentist who becomes a partner, stockholder, or employee during the policy period
   provided that within 30 days after becoming a stockholder, partner, or employee:

   A. we are notified of such appointment, election, ownership, or employment;

   B. on the date we are notified, all other dentists who are partners, officers, shareholders, or employees are named in
      this policy.

   "Nuclear Material" means source material, special nuclear material or by-product material.

   "Prior Acts date" means the date stated on the Declarations that is either:

   A. a date concurrent with the effective date of the policy; or

   B. a particular date other than the effective date of the policy upon which we and you agree that policy coverage will
      be applicable.

   "Professional Services" means those services for which you are licensed, trained and qualified to perform in your
   profession as a dentist. Professional Services also includes your activities as a member of a formal accreditation,
   standards review or other professional board or committee related only to a professional society or hospital.
   Professional Services also mean Utilization Management Services.

   "Retire" means the complete withdrawal from the practice of dentistry.

   "Totally and permanently disabled" means that you have become so disabled, as a result of injury or disease, as
   to be wholly prevented from performing work or engaging in your own occupation for remuneration or profit. Such a
   condition must have existed continuously for not less than six months and must be expected to be continuous and
   permanent.




ASPDTPL001 0119                                                                                      Page 6 of 9
           Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 43 of 88 PageID 70
     “Utilization Management Services” means those services that you perform in the evaluation of the necessity,
     appropriateness, quality and cost of prescribed professional services, for purposes of determining when and
     whether such professional services will be authorized under any healthcare plan.

     "You" or "Your" means:

     A. any named insured only while performing professional services;

     B. any named insured’s employees other than a dentist, but only while acting within the scope of their duties as
        such and only while performing professional services;

     C. any independent contractor dental hygienist of a named insured, but only while acting within the scope of such
        independent contractor’s duties on behalf of a named insured and while under sole direction or supervision of
        such named insured and only while performing professional services; or

     D. any dentist not listed on the Declarations or in any Schedule of Insured Dentists, but only while performing those
        services for which such dentist is licensed, trained and qualified to perform in their profession as a dentist on
        behalf of the named insured during a working interview and while under the sole direction or supervision or such
        named insured and only while performing professional services.

     All persons as identified in items B., C. and D. above share the coverage provided to the named insured, including
     their limits of liability and applicable restrictions.

V.   EXTENDED REPORTING PERIOD

     A. Termination

         If this policy is terminated for any reason other than failure to pay the premium, if such unpaid premium is paid in
         full and extended reporting period premium is paid in advance, named insured has the right to an extended
         reporting period.

         To use this right, such named insured must:

         1. write to us within 60 days of the termination requesting such extension; and

         2. pay the premium to us promptly when due. The premiums will be developed from the rules, rates, and rating
            plans in effect at the inception of the last policy period.

     B. Death, Disability, or Retirement

         If a natural person named insured:

         1. dies or becomes totally and permanently disabled during the policy period; or

         2. retires during the policy period and:

             a. is 55 years or older and has been continuously insured with the Program for at least the immediately
                preceding 5 years; or

             b. has been continuously insured with the Program for at least the immediately preceding 10 years;

         we will give such named insured this unlimited extended reporting period coverage at no charge.

         Such named insured and his or her estate, must within 60 days after the end of this policy write to us
         requesting such coverage. We also require:

         1. written proof of the date of death; or




 ASPDTPL001 0119                                                                                        Page 7 of 9
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 44 of 88 PageID 71
        2. written proof of such total and permanent disability, including the date it occurred, certified by the attending
           physician.

        Such named insured agrees to submit to medical examinations by any physician we designate if requested.

   C. The limits of liability stated under this policy at the time of termination, death, disability, or retirement will be the
      limits of liability applying to the extended reporting period.

        A prior acts date once established cannot be changed except at your written request approved by us in writing
        prior to that change being effective.

VI. FIRST AID SUPPLEMENT

   A. Coverage

        We will reimburse you up to $10,000 each person for reasonable first aid expenses incurred by your patients
        and paid by you, for emergency medical aid caused by a dental incident. Reimbursement will be made upon
        receipt of sufficient supporting documentation establishing payment by you for covered first aid expenses.

   B. Exclusions

         First aid expenses shall not include any expense incurred:

          1.    for services provided by:

                a. you; or
                b. any entity or person employed by or under contract with you, to provide such services.

          2.    for any obligation you or any entity has under any unemployment or Worker's Compensation,
                Disability Benefits, or other similar law; or

          3.    caused by any failure to render professional services.

   C.    Special Conditions/Definitions

          1. If we request, the injured person, or someone on their behalf, shall give us written proof of claim for first
             aid expenses, under oath if required, as soon as practicable. If we request, the injured person shall
             execute authorization to enable us to obtain medical reports and copies of records. The injured person will
             also submit to physical examinations by physicians selected by us. The examinations will be made when,
             and as often as we may reasonably require.
          2. A reimbursement payment by us to you does not imply an admission of liability.

          3. “First Aid Expenses” means emergency medical aid rendered by someone other than a person or entity
             specifically excluded from coverage under paragraph B. Exclusions above, at the time of the dental
             incident and which was reasonably medically necessary to stabilize a patient’s condition immediately
             following a dental incident. First aid expenses includes:

               a. medical, surgical, x-ray and dental services, drugs, medical and surgical supplies, including but not
                  limited to prosthetic devices; and
               b. ambulance and hospital costs; and
               c. blood testing costs incurred within 12 months of the accident.

          4. “Emergency Medical Aid” means professional treatment, provided on an emergent basis for the purpose of
              stabilizing illness or injury, provided by a licensed medical and/or dental healthcare professional or
              healthcare facility.

VII. SPECIAL CONDITIONS

   The following Conditions apply in addition to the Common Policy Conditions.


ASPDTPL001 0119                                                                                           Page 8 of 9
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                    Page 45 of 88 PageID 72

   A. Liberalization

      If we make any revision that would broaden the coverage under this Coverage Part without additional premium
      within 60 days prior to or during the policy period, the broadened coverage will immediately apply to this
      Coverage Part.

   B. Territory

      This policy applies to dental incidents taking place anywhere in the world; provided, however, that claim is made
      and suit is brought against you in the coverage territory

   C. Cooperation

      You shall fully cooperate with us in the investigation of any claim by providing any requested information or
      materials. You shall sit for examinations under oath and/or provide written statements as requested.




ASPDTPL001 0119                                                                                    Page 9 of 9
            Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20            Page 46 of 88 PageID 73


±trees].,
PROTECTOR PLAN
F OR    DENTISTS
                         •




                                      INDEX OF PROVISIONS
                         BUILDING, BLANKET DENTAL PRACTICE PERSONAL
                             PROPERTY AND INCOME COVERAGE PART
       TOPIC                                                                                           PAGE

       I.       COVERAGE AGREEMENTS                                                                    4

                   A. Covered Property                                                                 4
                      1. Building                                                                      4
                      2. Blanket Dental Practice Personal Property                                     4
                         - Contents Inside the Building                                                4
                         - Off-premises                                                                4
                         - Accounts Receivable; Valuable Papers including x-ray records and patient
                             charts                                                                    4
                         - Fine Arts                                                                   4
                         - Money and Securities                                                        4
                         - Glass                                                                       5
                         - Temporary Relocation                                                        6
                      3. Practice Income                                                               6
                      4. Extra Expense                                                                 7
                      5. Extended Practice Income                                                      7
                      6. Rents                                                                         7

                   B. Covered Related Expenses                                                         7
                      1. Backup of Sewer or Drain Water Damage                                         7
                      2. Debris Removal                                                                7
                      3. Preservation of Property                                                      8
                      4. Fire Department Service Charges                                               8
                      5. Fire Extinguisher Recharge                                                    8
                      6. Arson Reward                                                                  8
                      7. Cost of Research - Valuable Papers                                            8
                      8. Off Premises Power Failure                                                    9
                      9. Condominium Property                                                          9
                      10. Pollution Cleanup and Removal                                                9
                      11. Lawns, Trees, Shrubs, Plants, Signs                                          9
                      12. Personal Effects; Property of Others                                         10
                      13. Expenses to Reduce Income Loss; Income Loss Due to Civil Authority; Income
                          Loss Related to Alterations and New Buildings                                10
                      14. Money Orders and Counterfeit Paper Currency                                  10
                      15. Forgery and Alteration                                                       11
                      16. Dentist’s Electronic Equipment                                               11
                      17. Claim Data Expense                                                           12
                      18. Computer Fraud                                                               12

                   C. Newly Acquired or Constructed Property                                           12

                   D. Property Not Covered                                                             13




ASPDTPR001 0219                                                                                Page 1 of 29
             Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20              Page 47 of 88 PageID 74

                                       INDEX OF PROVISIONS
                          BUILDING, BLANKET DENTAL PRACTICE PERSONAL
                              PROPERTY AND INCOME COVERAGE PART
   TOPIC                                                                                              PAGE

       II.       EXCLUSIONS                                                                           14
                   A. Concurrent Causes                                                               14
                      1. Ordinance or Law                                                             14
                      2. Earth Movement                                                               14
                      3. Volcanic Eruption                                                            14
                      4. Government Action                                                            14
                      5. Nuclear                                                                      14
                      6. War; Military Action                                                         14
                      7. Water                                                                        14
                   B. 1. Artificial Electric Current                                                  15
                      2. Delay, Loss of Use or Market                                                 15
                      3. Smoke                                                                        15
                      4. Wear, Tear                                                                   15
                      5. Rust, Corrosion,                                                             15
                      6. Smog                                                                         15
                      7. Contaminants or Pollutants                                                   15
                      8. Settling, Cracking                                                           15
                      9. Insects                                                                      15
                      10. Mechanical Breakdown                                                        15
                      11. Seepage, Leakage                                                            15
                      12. Frozen Plumbing, Heating, Air Conditioning Equipment                        15
                      13. Dishonest or Criminal Acts                                                  16
                      14. Fraudulent Scheme or False Pretense                                         16
                      15. Certain Causes of Collapse                                                  16
                   C. 1. Weather Conditions                                                           16
                      2. Indecision                                                                   16
                      3. Construction Related                                                         16
                   D. Special Exclusions                                                              16
                      1. Finished Stock                                                               16
                      2. Outdoor Television Equipment                                                 16
                      3. Interference by Strikers                                                     16
                      4. Any other consequential damage                                               16
                   E. Limitations
                      1. Limitations                                                                  17
                      2. Limitation of Theft damage                                                   17
                      3. Limitation on Property in the Open                                           17

    III.         LIMITS OF INSURANCE                                                                  17
                    A. Maximum Amount Payable                                                         17
                    B. Practice Income, Extra Expense, Extended Practice Income and Covered Related
                       Expenses                                                                       17
                    C. Deductible                                                                     18
                    D. Inflation Guard                                                                18
                    E. Valuation                                                                      18
                       1. Building/Dental Practice Personal Property                                  18
                       2. Stock                                                                       19
                       3. Glass                                                                       19
                       4. Tenant’s Improvements and Betterments                                       19
                       5. Valuable Papers and Records                                                 19




ASPDTPR001 0219                                                                               Page 2 of 29
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                 Page 48 of 88 PageID 75


                                    INDEX OF PROVISIONS
                       BUILDING, BLANKET DENTAL PRACTICE PERSONAL
                           PROPERTY AND INCOME COVERAGE PART
   TOPIC                                                                                             PAGE



                     6. Practice Income                                                              19
                         a. Actual Loss Sustained                                                    19
                         b. Valued Daily Limit                                                       19
                          c. Actual Loss Sustained during period of restoration                      20
                     7. Rents                                                                        20
                     8. Actual Cash Value                                                            20
    IV.       DEFINITIONS                                                                            20
                 -   Accounts Receivable Records                                                     20
                 -   Blanket Dental Practice Personal Property                                       20
                 -   Building                                                                        20
                 -   Computer Fraud                                                                  21
                 -   Covered Causes of Loss                                                          21
                 -   Damage                                                                          22
                 -   Dependent Property                                                              22
                 -   Electronic Media and records                                                    22
                 -   Elevator                                                                        22
                 -   Falling Objects                                                                 22
                 -   Fine Arts                                                                       23
                 -   Finished Stock                                                                  23
                 -   Period of Restoration                                                           23
                 -   Practice Income                                                                 23
                 -   Rents                                                                           23
                 -   Sinkhole Collapse                                                               23
                 -   Specified Causes of Loss                                                        23
                 -   Stock                                                                           23
                 -   Valuable Papers and Records                                                     23
                 -   Volcanic Action                                                                 24
                 -   Water Damage                                                                    24
    V.        CONDITIONS                                                                             24
                A. Control of Property                                                               24
                B. Legal Action Against Us                                                           24
                C. Liberalization                                                                    24
                D. No Benefit to Bailee                                                              24
                E.  Other Insurance                                                                  24
                F.  Waiver of Rights of Recovery                                                     25
                G. Abandonment                                                                       25
               H.   Appraisal                                                                        25
                I.  Duties In the Event of Damage                                                    25
                J.  Payment for Damage                                                               26
                K. Recovered Property                                                                27
                L.  Vacancy                                                                          27
                M. Mortgage Holders                                                                  27




ASPDTPR001 0219                                                                              Page 3 of 29
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 49 of 88 PageID 76



                  BUILDING, BLANKET DENTAL PRACTICE PERSONAL
                      PROPERTY AND INCOME COVERAGE PART
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy, the words you and your refer to the named insured and anyone having a financial interest in the
covered property.

The words we, us and our refer to the Company providing this Insurance.

Words and phrases that appear in bold facing have special meaning. Refer to DEFINITIONS in the Common Policy
Conditions and in this Coverage Part.

I.   COVERAGE AGREEMENTS

     A. Covered Property

        We will pay for all direct physical damage to covered property at the premises described on the Declarations
        caused by or resulting from any covered cause of loss.

        Covered property means the following types of property for which a limit of insurance is shown on the
        Declarations or which is shown below:

        1. Building;

        2. Your blanket dental practice personal property:

            a. located:

                1) in or on the building; or

                2) in the open, or in a vehicle, within 1000 feet of the described premises.

            b. off-premises, anywhere in the world. The most we will pay for damage when caused by or resulting from
               a covered cause of loss is $30,000. However, this coverage does not apply if the damage is covered
               under 2.g. below.

            c. including accounts receivable records and other valuable papers and records including x-ray
               negatives and prints and patient's charts;

            d. including fine arts, subject to the following:

                1) the damage is caused by a covered cause of loss; and

                2) the most we will pay is $30,000 at each described premises with no more than $5,000 per item.

                Items valued at $1,500 or less are not considered fine arts. The limits of insurance for fine arts are in
                addition to the limits of insurance shown on the Declarations.

            e. and money and securities used in your practice while at a bank or savings institution, within your living
               quarters or the living quarters of your partners or any employees having use and custody of the property,
               at the described premises, or in transit between any of these places, resulting directly from:



ASPDTPR001 0219                                                                                             Page 4 of 29
       Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 50 of 88 PageID 77

              1) theft, meaning any act of stealing;

              2) disappearance; or

              3) destruction.

              We will not pay for damage:

              1) resulting from accounting or arithmetical errors or omissions;

              2) due to the giving or surrendering of property in any exchange or purchase; or

              3) to property contained in any money-oriented device unless the amount of money deposited in it is
                 recorded by a continuous recording instrument in the device.

              The most we will pay for damage in any one event is:

              1) $20,000 inside the premises for money and securities while:

                  a) in or on the described premises; or

                  b) within a bank or savings institution; and

              2) $15,000 outside the premises for money and securities while anywhere else.

              All damage:

              1) Caused by one or more persons; or

              2) Involving a single act or series of related acts;

              is considered one event.

              You must keep records of all money and securities so we can verify the amount of any damage.

              In the event of damage we will determine the value as follows:

              1) money at its face value; and

              2) securities at their value at the close of practice on the day the damage is discovered.

         f.   Glass

              1) We will pay for all glass other than art glass windows, including all lettering and ornamentation,
                 located at the described premises:

                  a) owned by you; or

                  b) owned by others but in your care, custody or control

              2) We will also pay for necessary:

                  a) expenses incurred to put up temporary plates or board up openings;

                  b) repair or replacement of encasing frames; and

                  c) expenses incurred to remove or replace obstructions.


ASPDTPR001 0219                                                                                            Page 5 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 51 of 88 PageID 78


         g. including temporary relocation of your blanket dental practice personal property subject to the
            following:

             1) If your blanket dental practice personal property is removed from the described premises and
                stored temporarily at a location you own, lease or operate while the described premises is being
                renovated or remodeled, we will pay for damage to that stored property caused by or resulting from a
                covered cause of loss:

                  a) up to $50,000 at each temporary location; and

                  b) during the storage period of up to 90 consecutive days but not beyond expiration of this policy.

             2) This Coverage does not apply if:

                  a) the stored property is more specifically insured; or

                  b) the damage is covered under 2.b. above.

         h. property, including property that would be considered part of the building, which you are responsible for
            or you are required to insure pursuant to the terms of a lease agreement.

      3. Practice Income

         a. Blanket dental practice personal property

             We will pay for the actual loss of practice income you sustain, or the Valued Daily Limit, as described
             under Limits of Insurance provision III.E.6., due to the necessary suspension of your practice during the
             period of restoration. The suspension must be caused by direct physical damage to the building or
             blanket dental practice personal property at the described premises caused by or resulting from a
             covered cause of loss or power failure as described under Paragraph I.B.8.

             We will only pay for loss of practice income that occurs within 12 consecutive months after the date of
             direct physical damage or power failure as described under Paragraph I.B.8. Practice income coverage
             shall apply separately to each location affected by such suspension of practice.

         b. Dependent Property

             We will pay for the actual loss of practice income you sustain up to a maximum of $10,000, regardless
             of the number of dependent properties, due to the necessary suspension of your practice during the
             period of restoration. The suspension must be caused by direct physical damage at the dependent
             property caused by or resulting from a covered cause of loss.

             Solely as respects dependent property and notwithstanding anything to the contrary, the period of
             restoration:

             1) begins 24 hours after the time of direct physical loss or damages caused by or resulting from any
                covered cause of loss at the dependent property;

             2) ends on the date when the dependent property should be repaired, rebuilt or replaced with
                reasonable speed and similar quality; and

             As used herein, period of restoration does not include any increased period required due to the
             enforcement of any ordinance or law that:

             a) regulates the construction, use or repair, or requires the tearing down of any property; or

             b) requires you or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or
                in any way respond to, or assess the effects of pollutants.

ASPDTPR001 0219                                                                                         Page 6 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 52 of 88 PageID 79


      4. Extra Expense
         Extra expense means the extra expenses necessarily incurred by you during the period of restoration to
         continue normal services and operations which are interrupted due to damage by a covered cause of loss
         to the premises described, or power failure as described under Paragraph I.B.8. You will exercise due
         diligence and dispatch to restore normal practice services.

         We will only pay for extra expenses that you incur within 12 consecutive months after the date of direct
         physical damage or power failure as described under Paragraph I.B.8.

      5. Extended Practice Income

         We will pay for the actual loss of practice income you incur during the period that:

         a. begins on the date property, except finished stock, is actually repaired, rebuilt or replaced and your
            practice is resumed; and

         b. ends on the earlier of:

             1) the date you could restore your practice with reasonable speed, to the condition that would have
                existed if no direct physical damage happened; or

             2) 12 consecutive months after the date determined in (1) above.

         Loss of practice income must be caused by direct physical damage at the described premises caused by or
         resulting from any covered cause of loss.

      6. Rents

         The actual loss of rents or other income you sustain due to direct physical damage caused by or resulting
         from a covered cause of loss to your building at the described premises, whether rented or not, for the
         length of time which is required to rebuild, repair, or replace it, beginning with the date of damage during the
         policy period, but not limited by its expiration.

   B. Covered Related Expenses

      Coverage is provided for the following specified Covered Related Expenses. Any coverage provided for Covered
      Related Expenses under this form does not trigger any other coverages provided by this policy or any
      endorsement attached thereto. We will pay for the following expenses:

      1. Back Up of Sewer or Drain

         We will pay up to $25,000 for damage to covered property caused by water that backs up from a sewer or
         drain.

         With respect to otherwise covered practice income and extra expense, damage to covered property caused
         by water that backs up from a sewer or drain, will be considered a covered cause of loss.

      2. Debris Removal

         We will pay up to 25% of:

         a. the amount we pay for the direct physical damage to covered property; plus

         b. the deductible in this policy applicable to that damage;

         for expense to remove debris of covered property caused by or resulting from a covered cause of loss that
         happens during the policy period. The expenses will be paid only if they are reported to us in writing within

ASPDTPR001 0219                                                                                         Page 7 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 53 of 88 PageID 80

         180 days of the earlier of:

         a. the date of direct physical damage; or

         b. the end of the policy period.

         This limitation does not apply to any additional debris removal limit provided in the Limits of Insurance section.

         This coverage does not apply to costs to:

         a. extract pollutants from land or water; or

         b. remove, restore or replace polluted land or water.

      3. Preservation of Property

         If it is necessary to move covered property from the described premises to preserve it from, or for repair of,
         damage by a covered cause of loss, we will pay for any direct physical damage to that property:

         a. while it is being moved or while temporarily stored at another location; and

         b. only if the damage happens within 90 days after the property is first moved.


      4. Fire Department Service Charge

         When the fire department is called to save or protect covered property from a covered cause of loss, we will
         pay up to $25,000 for your liability for fire department service charges:

         a. assumed by contract or agreement prior to damage; or

         b. required by local ordinance.

         No deductible applies to this covered related expense.

      5. Fire Extinguisher Recharge

         We will pay up to an amount not exceeding $15,000 in any one event:

         a. for the cost of recharging your Underwriters Laboratories listed or Factory Mutual approved type ABC
            (multipurpose) fire extinguishers or dry chemical fixed pipe fire extinguishing systems after:

             1) being used in fighting a fire; or

             2) an accidental discharge;

             on your premises or on adjoining premises.

         b. for the cost of replacing or repairing faulty valves or controls which caused the accidental discharge on
            your premises or on adjoining premises.

      6. Arson Reward

         We will pay up to $10,000 for information which leads to an arson conviction in connection with damage
         caused by fire covered under this Coverage Part. Regardless of the number of persons involved in providing
         information our liability will not be increased.

      7. Valuable Papers and Records - Cost of Research


ASPDTPR001 0219                                                                                           Page 8 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 54 of 88 PageID 81


         We will pay your costs to research, replace or restore the lost information on damaged valuable papers and
         records, x-ray negatives and prints and patient charts including those which exist on electronic media and
         records, for which duplicates do not exist.

      8. Power Failure

         We will pay for damage to covered property caused by the failure of power or other utility service supplied to
         the described premises, resulting from direct physical damage which happens away from the described
         premises caused by a covered cause of loss. The interruption must result from a covered cause of loss to
         the following types of property not on the described premises, but supplying electricity, water, steam or gas to
         the described premises:

         a. utility generating plants;

         b. switching stations;

         c. substations;

         d. transformers; or

         e. transmission lines.

         If damage by a covered cause of loss results, we will pay for that resulting damage.

         We will not pay for damage you sustain during the 24 hours immediately following direct physical damage to
         the power or other utility service.

      9. Condominium Property

         If you are a condominium unit owner at a location insured under this policy, we will pay for damage to walls,
         floors, ceilings, floor coverings or any other property for which you are responsible or which you are required
         to insure by your condominium association agreement.

         However, we will not pay for damage to such walls, floors, ceilings, floor coverings or any other property if
         someone other than you pays to repair or replace it.

      10. Pollution Cleanup and Removal

         We will pay your expense up to $25,000 for the sum of all such expenses arising out of covered causes of
         loss happening during each separate 12 month period of the policy, to extract pollutants from land or water
         at the described premises if the release, discharge or dispersal of the pollutants is caused by or results from
         a covered cause of loss that happens during the policy period. The expenses will be paid only if they are
         reported to us in writing within 180 days of the earlier of:

         a. the date of direct physical damage; or

         b. the end of the policy period.


      11. Lawns, Trees, Shrubs, Plants and Signs

         We will pay for your signs other than signs attached to your buildings, lawns, trees, shrubs and plants
         including debris removal expenses.

         a. The most we will pay for damage to signs by a covered cause of loss is $10,000 at each described
            premises.

         b. The most we will pay for damage by a covered cause of loss is $10,000 at each described premises for

ASPDTPR001 0219                                                                                         Page 9 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 55 of 88 PageID 82

             lawns, trees, shrubs and plants, but not more than $ 5,000 for any one tree, shrub or plant.

         We will not pay for damage to trees, shrubs, and plants resulting from the following causes of damage:
         windstorm or hail; vehicles; vandalism; disease or growth failure.

      12. Personal Effects and Property of Others

         a. Personal effects owned by you, your officers, your partners or your employees. The most we will pay for
            damage is $50,000 at each described premises.

         b. Personal property of others in your care, custody or control located in or on the building or in the open,
            or in a vehicle, within 1000 feet of the described premises. The most we will pay for damage will not
            exceed the Blanket Dental Practice Personal Property limit as set forth on the Declarations at each
            described premises. Our payment for damage to personal property of others will only be for the account
            of the owner of the property.

      13. As respects practice income:

         a. Expenses to Reduce Damage

             We will pay any necessary expenses you incur, except the cost of extinguishing a fire:

             1) to reduce the amount of damage;

             2) to the extent that they do not exceed the amount of damage that otherwise would have been
                payable;

             under this Coverage Part.

         b. Civil Authority

             We will pay for the actual loss of practice income and rents you sustain caused by action of civil
             authority that prohibits access to the described premises due to the direct physical damage to property,
             other than at the described premises, caused by or resulting from any covered cause of loss. This
             coverage will apply for a period of up to 30 consecutive days from the time of that action.

         c. Alterations and New Buildings

             We will pay for the actual loss of practice income you sustain due to direct physical damage at the
             described premises caused by or resulting from any covered cause of loss to:

             1) new buildings, whether complete or under construction;

             2) alterations or additions to existing buildings; and

             3) machinery, equipment, supplies or building materials located on or within 1000 feet of the described
                premises and;

                  a) used in the construction, alterations or additions; or

                  b) incidental to the occupancy of new buildings.

             If such direct physical damage delays the start of your practice, the period of restoration will begin on
             the date your practice would have begun if the direct physical damage had not happened.

      14. Money Orders and Counterfeit Paper Currency

         We will pay for loss due to:


ASPDTPR001 0219                                                                                         Page 10 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 56 of 88 PageID 83

          a. the acceptance in good faith, in exchange for merchandise, Money or services, of any post office or
             express money order, issued or claiming to have been issued by any post office or express company, if
             the money order is not paid upon presentation; or

          b. the acceptance in good faith in the regular course of business of counterfeit United States or Canadian
             paper currency.

          The most we will pay for any loss is $10,000.

      15. Forgery and Alteration

          a. We will pay for loss resulting directly from forgery or alteration of, on or in any check, draft, promissory
             note, or similar written promise, order or direction to pay a sum certain in money, made or drawn by or
             drawn upon you or made or drawn by one acting as your agent or claiming to have been so made or
             drawn.

          b. If you are sued for refusing to pay the covered instrument on the grounds that it has been forged or
             altered, and you have our written consent to defend against the suit, we will pay any reasonable legal
             expenses that you incur in that defense. The amount we will pay for these legal expenses will be a part of
             and not in addition to the limit of insurance applicable to the Forgery and Alteration coverage.

          The most we will pay for any loss and legal defense is $25,000.

      16. Dentist's Electronic Equipment

          We will pay for direct damage to covered dentist's electronic equipment (including extra expense), located
          on or within 1000 feet of the described premises, caused by or resulting from a covered electronic
          equipment cause of loss as defined below. The most we will pay for damage and extra expense covered by
          this covered related expense is $50,000.

          For purposes of this coverage, dentist's electronic equipment means any electronic dental equipment,
          computers, dental chair, x-ray equipment or other components capable of accepting information, processing it
          according to a plan and producing the desired results. This includes any telephone components or equipment,
          telephone switchgear, operating programs, related software, facsimile transmission equipment, telex
          equipment and other related hardware used for the transmission of communications. It also includes software
          for electronic data processing, recording or storage media such as films, tapes, cards, discs, drums or cells.

          Covered electronic equipment cause of loss means risk of direct physical loss to dentist's electronic
          equipment except as excluded or limited below. The covered electronic equipment cause of loss also
          includes electrical disturbance.

          We will not pay for loss or damage caused by or resulting from the exclusions as indicated below. Only the
          following exclusions as stated in this Coverage Part, Section II. EXCLUSIONS apply to dentist's electronic
          equipment:

          a. Exclusion A.4., Governmental Action;

          b. Exclusion A.5., Nuclear Hazard;

          c. Exclusion A.6., War And Military Action;

          d. Exclusion B.2., Delay, loss of use or loss of market;

         e. Exclusion B.4., Wear and tear;

         f.   Exclusion B.5., Rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any quality in
              property that causes it to damage or destroy itself;

         g. Exclusion B.7., seepage, migration, escape, release, discharge or dispersal of contaminants or pollutants

ASPDTPR001 0219                                                                                         Page 11 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 57 of 88 PageID 84

              unless the seepage, migration, escape, release, discharge or dispersal is itself caused by any of the
              specified causes of loss. But if damage by the specified causes of loss results, we will pay for the
              resulting damage by the specified causes of loss;

          h. Exclusion B.13., dishonest or criminal acts, by you, any of your partners, employees, directors, trustees,
             authorized representatives or anyone to whom you entrust the property for any purpose:

                  1) acting alone or with others; or

                  2) whether or not happening during the hours of employment.

              This exclusion shall not apply to acts of destruction by your employees, but theft by employees is not
              covered.

         The following additional exclusions shall also apply:

         i.   Depreciation, obsolescence, dampness or dryness, cold or heat or any other cause of consequential loss
              or damage;

         j.   Error, omission in machine programming or incorrect instructions to a machine;

         k. Errors, omissions or deficiencies in design, specification, materials or workmanship.

         For purposes of this coverage electrical disturbance means electrical injury, magnetic injury, disturbance of
         electronic recordings or erasure of electronic recordings including damage caused by interruption of an
         electrical power supply, power surge, blackout or brownout.

         The most we will pay for practice income as provided elsewhere in this Coverage Part for loss or damage
         covered by this covered related expense is $2,500. This is part of and not in addition to the $50,000 limit
         stated above for this coverage.

      17. Claim Data Expense

         a. We will pay the reasonable expenses you incur in preparing claim data when we require such data to
            show the extent of damage. This includes the cost of taking inventories, making appraisals, preparing
            income statements and preparing other documentation.

         b. Under this Covered Related Expense, we will not pay for:

              1) Any expenses incurred, directed or billed by or payable to attorneys, insurance adjusters or their
                 associates or subsidiaries;

              2) Any costs in connection with the Appraisal Condition as set forth in Section V. CONDITIONS; or

              3) Any expenses incurred, directed or billed by or payable to insurance brokers or agents, or their
                 associates or subsidiaries, without our written consent prior to such expenses being incurred.

         c. The most we will pay for preparation of claim data under this Covered Related Expense in any one
            occurrence is $5,000 regardless of the number of premises involved.

      18. Computer Fraud

         We will pay for damage up to a maximum of $10,000 to covered property caused by computer fraud.


  C. Newly Acquired Or Constructed Property

      Except as otherwise provided, the following provisions apply to property located in or on the building or in the
      open, or in a vehicle, within 1000 feet of the described premises.

ASPDTPR001 0219                                                                                         Page 12 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 58 of 88 PageID 85


      1. You may extend the insurance provided by this Coverage Part as follows:

          a. to apply to:

              1) your new buildings while being built on the described premises; and

              2) buildings you acquire at locations, other than the described premises, intended for similar use as the
                 building described on the Declarations;

              3) your blanket dental practice personal property at any location you acquire.

          b. The most we will pay for damage under this Coverage Extension is:

              1) $1,000,000 on each newly acquired building;

              2) $500,000 on your blanket dental practice personal property, at each newly acquired location,
                 whether owned, leased, occupied or controlled by you.

          c. You may extend your practice income coverage to apply at any location you acquire.

              The most we will pay for loss is $500,000 at each location.

      2. Insurance for each newly acquired location will end when any of the following first happens:

          a. this policy expires; or

          b. 180 days expire after you acquire or begin to construct the property; or

          c. you report values to us.

          We will charge you additional premium for values reported from the date you acquire the property.

   D. Property Not Covered

      Covered Property does not include:

      1. accounts, bills, currency, deeds, evidence of debt, money, notes or securities, except as provided in
         Paragraphs I.A.2.c., and I.A.2.e.;

      2. animals;

      3. automobiles;

      4. contraband, or property in the course of illegal transportation or trade;

      5. the cost of excavations, grading, backfilling or filling;

      6. fine arts with a value exceeding $1,500 per item except as provided in Paragraph I.A.2.d.;

      7. foundations of buildings, machinery or boilers if their foundations are below:

          a. the lowest basement floor; or

          b. the surface of the ground, if there is no basement;

      8. land, including land on which the property is located, or water;

      9. pilings, piers, wharves or docks;

ASPDTPR001 0219                                                                                         Page 13 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                         Page 59 of 88 PageID 86


      10. property that is covered under another coverage part of this or any other policy in which it is more specifically
          described, except for the excess of the amount due, whether you can collect on it or not, from that other
          insurance;

      11. underground pipes, flues or drains; or

      12. vehicles or self-propelled machines, including aircraft or watercraft, that:

          a. are licensed for use on public roads; or

          b. are operated principally away from the described premises;

          This exclusion does not apply to:

          a. snow removal or lawn care equipment; or

          b. rowboats or canoes out of water at the described premises;

          that you own.

II. EXCLUSIONS

   A. We will not pay for damage caused directly or indirectly by any of the following. Such damage is excluded
      regardless of any other cause or event that contributes concurrently in any sequence to the damage.

      1. Ordinance or Law

          The enforcement of any ordinance or law:

          a. regulating the construction, use or repair of any property; or

          b. requiring the tearing down of any property, including the cost of removing its debris.

      2. Earth Movement

          Any earth movement other than sinkhole collapse, such as an earthquake, landslide, mine subsidence or
          earth sinking, rising or shifting. If damage by fire or explosion results, we will pay for that resulting damage.

      3. Volcanic Eruption

          Any volcanic eruption, explosion or effusion. If damage by fire, building glass breakage or volcanic action
          results, we will pay for that resulting damage.

      4. Governmental Action

          Seizure or destruction of property by order of governmental authority.

          We will pay for acts of destruction ordered by governmental authority and taken at the time of a fire to prevent
          its spread, if the fire would be covered under this coverage part.

      5. Nuclear Hazard

          Nuclear reaction or radiation, or radioactive contamination, however caused.

          If damage by fire results, we will pay for that resulting damage.

      6. War and Military Action


ASPDTPR001 0219                                                                                           Page 14 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 60 of 88 PageID 87


           a. War, including undeclared or civil war;

           b. Warlike action by a military force, including action in hindering or defending against an actual or expected
              attack, by any government, sovereign or other authority using military personnel or other agents; or

           c. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering
              or defending against any of these.

       7. Water

           a. Flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all whether
              driven by wind or not;

           b. Mudslide or mudflow;

           c. Water that backs up from a sewer or drain except as provided under the covered related expenses;

           d. Water under the ground surface pressing on, or flowing or seeping through:

               1) foundations, walls, floors or paved surfaces;

               2) basements, whether paved or not; or

               3) doors, windows or other openings.

               But if damage by fire, explosion or sprinkler leakage results, we will pay for that resulting damage.

   B. We will not pay for damage caused by or resulting from any of the following:

       1. artificially generated electric current, including electric arcing, that disturbs electrical devices, appliances or
          wires;

           if damage by fire results, we will pay for that resulting damage.

       2. delay, loss of use or loss of market;

       3. smoke, vapor or gas from agricultural smudging or industrial operations;

       4. wear and tear;

       5. rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any quality in property that causes it to
          damage or destroy itself;

       6. smog;

       7. seepage, migration, escape, release, discharge or dispersal of contaminants or pollutants unless the
          seepage, migration, escape, release, discharge or dispersal is itself caused by any of the specified causes
          of loss. But if damage by the specified causes of loss results, we will pay for the resulting damage by the
          specified causes of loss;

       8. settling, cracking, shrinking or expansion;

       9. nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents, or
          other animals;

       10. mechanical breakdown, including rupture or bursting caused by centrifugal force; or explosion or other
           damage to steam boilers, steam pipe, steam engines or steam turbines, hot water boilers or other water
           heating equipment except sterilization heating equipment or domestic water supply systems owned or leased

ASPDTPR001 0219                                                                                             Page 15 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 61 of 88 PageID 88

          by you, or operated under your control. If damage by fire or combustion explosion results, we will pay for that
          resulting damage. We will also pay for damage caused by or resulting from the explosion of gases or fuel
          within the furnace of any fired vessel or within the flues or passages through which the gases of combustion
          pass;

      11. continuous or repeated seepage or leakage of water that happens over a period of 14 days or more;

      12. water, or other liquids, powder or molten material that leaks or flows from plumbing, heating, air conditioning
          or other equipment, except fire protective systems, caused by or resulting from freezing, unless:

          a. you do your best to maintain heat in the building; or

          b. you drain the equipment and shut off the water supply if the heat is not maintained.

      13. dishonest or criminal acts by you, any of your partners, employees, directors, trustees, authorized
          representatives or anyone to whom you entrust the property for any purpose:

          a. acting alone or with others; or

          b. whether or not happening during the hours of employment.

          This exclusion shall not apply to acts of destruction by your employees, but theft by employees is not
          covered.

      14. voluntary parting with any property by you or anyone else to whom you have entrusted the property if
          induced to do so by any fraudulent scheme, trick, device or false pretense; or

      15. collapse, except as provided under the Definition of covered cause of loss for ALL RISKS OF DIRECT
          PHYSICAL LOSS A., Collapse.

   C. We will not pay for damage caused by or resulting from any of the following. If damage by a covered cause of
      loss results, we will pay for the resulting damage:

      1. weather conditions. this exclusion only applies if weather conditions contribute in any way with a cause or
         event excluded in Exclusions II. A.1. through A.7. above to produce the damage;

      2. acts or decisions, including the failure to act or decide, of any entity;

      3. faulty, inadequate or defective:

          a. planning, zoning, development, surveying, siting;

          b. design, specifications, workmanship, repair, construction, renovation, remodeling, grading, compaction;

          c. materials used in repair, construction, renovation or remodeling; or

          d. maintenance;

              of part or all of any property on or off the described premises.

   D. Special Exclusions

      As respects practice income coverage, we will not pay for:

      1. any damage caused by or resulting from:

          a. damage or destruction of finished stock or prosthesis; or

          b. the time required to reproduce finished stock or prosthesis;

ASPDTPR001 0219                                                                                         Page 16 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 62 of 88 PageID 89


      2. any damage caused by or resulting from direct physical damage to radio or television antennas, including
         their lead-in wiring, masts or towers;

      3. any increase of damage caused by or resulting from:

          a. delay in rebuilding, repairing or replacing the property or resuming your practice, due to interference at
             the location of the rebuilding, repair or replacement by strikers or other persons; or

          b. suspension, lapse or cancellation of any license, lease or contract. if the suspension, lapse or
             cancellation is directly caused by the suspension of your practice, we will cover such damage that affects
             your practice income during the period of restoration, but not beyond the period of restoration.

      4. any other consequential damage.

   E. Limitations

      1. We will not pay for damage to:

          a. the interior of any building caused by or resulting from rain, snow, sleet, ice, sand or dust, whether driven
             by wind or not, unless:

               1) the building first sustains damage by a covered cause of loss to its roof or walls through which the
                  rain, snow, sleet, ice, sand or dust enters; or

               2) the damage is caused by or results from thawing of snow, sleet or ice on the building;

          b. building materials and supplies not attached as part of the building or structure, unless held for sale by
             you, caused by or resulting from theft;

          c. property that is missing, where the only evidence of the loss or damage is a shortage disclosed on taking
             inventory, or other instances where there is no physical evidence to show what happened to the property;

          d. gutters and downspouts caused by or resulting from weight of snow, ice or sleet;

          e. property that has been transferred to any entity or to a place outside the described premises on the basis
             of unauthorized instructions; or

          f.   outdoor radio or television antennas, including their lead-in wiring, masts or towers when damage is
               caused by windstorm, hail, rain, sleet, snow, ice or weight of ice.

      2. For damage by theft, the following types of property are covered only up to the limits shown:

          a. $2,500 for furs, fur garments, or garments trimmed with fur;

          b. $25,000 for jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones,
             bullion, gold, silver, platinum and other precious alloys or metals. This limit does not apply to jewelry and
             watches worth $100 or less per item;

          c. $250 for stamps, tickets and letters of credit.

      3. For damage by rain, snow, ice or sleet to personal property in the open, we will pay up to a maximum of
         $10,000.

Ill. LIMITS OF INSURANCE

   A. The most we will pay for damage in any one event is the applicable limits of insurance shown on the
      Declarations.


ASPDTPR001 0219                                                                                          Page 17 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 63 of 88 PageID 90

   B. Unless otherwise indicated, the limits of insurance applicable to the covered related expenses are in addition to
      the limits of insurance shown on the Declarations. Payments under the following Covered Related Expenses will
      not increase the applicable limit of insurance:

      1. preservation of property; or

      2. debris removal; but if:

          a. the sum of direct physical damage and debris removal expense exceeds the limit of insurance; or

          b. the debris removal expense exceeds the amount payable under the 25% debris removal for covered
             related expenses;

          we will pay up to an additional $25,000 for each location in any one event.

      3. as respects practice income and rents the following will not increase the limit of insurance:

          a. alterations and new buildings;

          b. civil authority; and

          c. expense to reduce damage.

   C. Deductible

      We will not pay for damage to your building or your blanket dental practice personal property in any one
      event until the amount of damage exceeds the deductible shown on the Declarations. We will then pay the
      amount of damage in excess of the deductible, up to the applicable limit of insurance.

   D. Inflation Guard

      1. The limit of insurance for building and blanket dental practice personal property to which this coverage
         applies will automatically increase by the quarterly percentage shown on the Declarations.

      2. The amount of increase will be:

          a. the most recent limit of insurance exclusive of this coverage; multiplied by

          b. the percentage of quarterly increase shown on the Declarations applied pro rata during each year.

   E. Valuation

      We will determine the value of covered property in the event of damage as follows:

      1. Building: Your Blanket Dental Practice Personal Property:

          a. On the basis of replacement cost, without deduction for depreciation.

          b. This valuation does not apply to:

              1) property of others;

              2) contents of a residence;

              3) manuscripts;

              4) fine arts;

              5) outdoor equipment or outdoor furniture; or

ASPDTPR001 0219                                                                                          Page 18 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 64 of 88 PageID 91


              6) stock.

          c. You may make a claim for damage covered by this insurance on an actual cash value basis instead of
             on a replacement cost basis. In the event you elect to have damage settled on an actual cash value
             basis, you may still make a claim on a replacement cost basis if you notify us of your intent to do so
             within 180 days after the damage.

          d. We will not pay on a replacement cost basis for any damage:

              1) until the damaged property is actually repaired or replaced; and

              2) unless the repairs or replacement are made as soon as reasonably possible after the damage.

              These requirements do not apply when damages are $10,000 or less.

          e. We will not pay more for damage on a replacement cost basis than the least of:

              1) the limit of insurance applicable to the damaged property; or

              2) the cost to replace, on the same premises, the damaged property with other property:

                  a) of comparable material and quality; and

                  b) used for the same purpose; or

              3) the amount you actually spend that is necessary to repair or replace the damaged property.

      2. Stock you have sold but not delivered at the selling price less discounts and expenses you otherwise would
         have had.

      3. Glass at the cost of replacement with safety glazing material if required by law.

      4. Tenant's improvements and betterments at:

          a. replacement cost of the damaged property if you make repairs promptly;

          b. a proportion of your original cost if you do not make repairs promptly. We will determine the
             proportionate value as follows:

              1) multiply the original cost by the number of days from the damage to the expiration of the lease; and

              2) divide the amount determined in 1) above by the number of days               from the installation of
                 improvements to the expiration of the lease.

                  If your lease contains a renewal option, the expiration of the renewal option period will replace the
                  expiration of the lease in this procedure.

          c. nothing if others pay for repairs or replacement.

      5. Valuable papers and records, including those which exist on electronic media and records, other than
         prepackaged software programs, at the cost of:

          a. blank materials for reproducing the records; and

          b. labor to transcribe or copy the records when there is a duplicate.

      6. Practice Income


ASPDTPR001 0219                                                                                        Page 19 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 65 of 88 PageID 92

           a. Actual Loss Sustained - If your practice is suspended due to physical damage at the described premises
              or power failure as described under Paragraph I.B.8., we will pay for the actual loss of practice income
              you sustain in accordance with Paragraph I.A.3. unless a Valued Daily Limit is shown on the
              Declarations. If a Valued Daily Limit is shown on the Declarations, practice income will be valued in
              accordance with Paragraph III.F.6.b. below.

           b. Valued Daily Limit - If your practice is suspended due to physical damage at the described premises or
              power failure as described under Paragraph I.B.8., we will pay up to the number of days shown on the
              Declarations:

               1) the limit per day shown on the Declarations if your practice is totally suspended; or

               2) the proportion of the limit per day if your practice is partially suspended. This proportion shall be
                  calculated as the ratio of reduced practice hours compared to normal practice hours.

               A day means a period of 24 hours, beginning at 12:01 A.M. and during which your practice was or would
               be conducted.

           c. Even if a Valued Daily Limit applies, you may alternatively make a claim for practice income covered by
              this insurance on an actual loss sustained basis during the period of restoration in accordance with
              Condition V.J.7.

       7. Rents or other income at actual loss sustained. Consideration will be given to the experience before the loss
          and the probable experience had no loss occurred.

       8. At actual cash value as of the time of damage, except as provided above.

IV. DEFINITIONS

   "Accounts Receivable Records" means:

   A. all sums due you from customers, provided you are unable to effect collection;

   B. interest charges on any loan to offset impaired collections pending repayment of such amounts made
      uncollectible by damage;

   C. collection expenses in excess of normal collection cost made necessary because of damage; and

   D. other reasonable expenses incurred by you in re-establishing records of accounts receivable following such
      damage.

   "Blanket Dental Practice Personal Property" means property other than buildings, consisting of the following:

   A. furniture and fixtures;

   B. machinery and equipment;

   C. stock;

   D. all other personal property owned by you and used in your practice;

   E. labor, materials or services furnished or arranged by you on personal property of others; and

   F. your use interest as tenant in improvements and betterments. Improvements and betterments are fixtures,
      alterations, installations or additions:

       1. Made a part of the building you occupy but do not own; and

       2. You acquired or made at your expense but cannot legally remove.

ASPDTPR001 0219                                                                                           Page 20 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 66 of 88 PageID 93


   "Building" means the building or structure described on the Declarations, including:

   A. completed additions;

   B. permanently installed;

       1. fences, fixtures;

       2. machinery; and

       3. equipment;

       4. radio and television antennas and satellites including lead-in wiring and masts.

   C. outdoor fixtures;

   D. an appurtenant structure for up to 10 percent of the building limit;

   E. Personal property owned by you that is used to maintain or service the building or its premises, including:

       1. fire extinguishing equipment;

       2. outdoor furniture;

       3. floor coverings; and

       4. appliances used for refrigerating, ventilating, cooking, dishwashing or laundering; and

   F. If not covered by other insurance:

       1. additions under construction, alterations and repairs to the building;

       2. materials, equipment, supplies and temporary structures, on or within 1000 feet of the described premises,
          used for making additions, alterations or repairs to the building.

   "Computer Fraud" means theft of property following and directly related to the use of any computer to fraudulently
   cause a transfer of that property from inside the premises described on the Declaration to a person or place outside
   those premises.

   "Covered Causes of Loss" means ALL RISK OF DIRECT PHYSICAL LOSS except as excluded or limited in
   Section II. of this Coverage Part. ALL RISK OF DIRECT PHYSICAL LOSS shall also include the following:

   A. Collapse

       1. We will pay for damage caused by or resulting from collapse of a building or any of its parts caused only by
          one or more of the following:

           a. the specified causes of loss or breakage of building glass, all only as insured against in this Coverage
              Part;

           b. hidden decay;

           c. hidden insect or vermin damage;

           d. weight of people or personal property;

           e. weight of rain that collects on a roof; and


ASPDTPR001 0219                                                                                         Page 21 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 67 of 88 PageID 94

           f.   use of defective material or methods in construction, remodeling or renovation if the collapse happens
                during the course of the construction, remodeling or renovation.

       2. We will not pay for damage to the following types of property unless the damage is a direct result of the
          collapse of a building;

           a. outdoor radio or television antennas, including their lead-in wiring, masts or towers;

           b. awnings; gutters and downspouts;

           c. yard fixtures, outdoor swimming pools;

           d. fences; piers, wharves and docks; beach or diving platforms or appurtenances; or

           e. retaining walls; walks, roadways and other paved surfaces.

           Collapse does not include settling, cracking, shrinkage, bulging or expansion, nor shall this coverage increase
           the limits of insurance of this Coverage Part.

   B. Water Damage

       If damage caused by or resulting from covered water damage or other liquid, solder, powder or molten material
       damage happens, we will also pay the cost to tear out and replace any part of the building to repair damage to
       the system or appliance from which the water or other substance escapes.

       We will not pay the cost to repair any defect that caused the damage; but we will pay the cost to repair or replace
       damaged parts of fire extinguishing equipment if the damage:

       1. results in discharge of any substance from an automatic fire protection system; or

       2. is directly caused by freezing.

   "Damage" means partial or total loss of or damage to your covered property.

   "Dependent Property" means property operated by others whom you depend on to:

   A. deliver materials or services (other than water supply services, communication supply services or power supply
      services) to you or to others for your account;
   B. accept your products or services;

   C. manufacture products for delivery to your customers under contract of sale; or

   D. attract customers to your business.

   "Electronic Media and Records" means:

   A. electronic data processing, recording or storage media such as films, tapes, discs, drums or cells.

   B. data stored on such media; or

   C. programming records used for electronically controlled equipment.

   "Elevator" means a hoisting or lowering device to connect floor or landings. It may or may not be in service. It may
   consist of several parts, such as: a car or platform; a shaft, hoistway, stairway, or runway; power equipment and
   machinery. For the purpose of this Coverage Part, elevator does not include:

   A. an auto servicing hoist;

   B. a hoist without a platform outside a building, which does not have mechanical power or is not attached to a

ASPDTPR001 0219                                                                                             Page 22 of 29
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 68 of 88 PageID 95

       building wall;

   C. any hod or material hoist used in construction operations;

   D. an inclined conveyor used exclusively for carrying property; or

   E. a dumbwaiter used exclusively for carrying property and having a compartment height of 4 or less feet.

   "Falling Objects" means damage to the interior of a building or property inside provided that the roof or an outside
   wall of the building is first damaged by a falling object. Falling objects does not include damage to:

   A. personal property in the open; or

   B. the interior of a building, or property inside a building, unless the roof or an outside wall of the building is first
      damaged by a falling object.

   "Fine Arts" means paintings, etchings, pictures, tapestries, statuary, marbles, bronzes, porcelains and bric-a-brac,
   art glass windows and other bona fide works of art or rarity, historical value or artistic merit.

   "Finished Stock" means stock you have manufactured.

   "Period of Restoration" means the period of time that:

   A. begins 24 hours immediately following direct physical damage or power failure as described under Paragraph
      I.B.8. caused by or resulting from any covered cause of loss at the described premises or power failure as
      described in Paragraph I.B.8.; and

   B. ends on the date when the property at the described premises should be repaired, rebuilt or replaced with
      reasonable speed and similar quality.

   Period of restoration does not include any increased period required due to the enforcement of any ordinance or law
   that:

   1. regulates the construction, use or repair, or requires the tearing down of any property; or

   2. requires you or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
      respond to, or assess the effects of pollutants.

   The expiration date of this policy will not cut short the period of restoration.

   "Practice Income" means the:

   A. net income, meaning net profit or loss before income taxes, that would have been earned or incurred; and

   B. continuing normal operating expenses, including payroll.

   "Rents" or other income means the sum of:

   A. gross income from the described property;

   B. the amount of all charges assumed by the tenants which would otherwise be your obligations; and

   C. rental value of that portion occupied by you or vacant portions that would have been rented had no damage
      occurred.

   "Sinkhole Collapse" means the sudden sinking or collapse of land into underground empty spaces created by the
   action of water on limestone or dolomite. This cause of damage does not include:

   A. the cost of filling sinkholes; or

ASPDTPR001 0219                                                                                            Page 23 of 29
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 69 of 88 PageID 96


   B. sinking or collapse of land into man-made underground cavities.

   "Specified Causes of Loss" means the following: fire; lightning; explosion; windstorm or hail; smoke; aircraft or
   vehicles; riot or civil commotion; vandalism; leakage from fire extinguishing equipment; sinkhole collapse; volcanic
   action; falling objects: weight of snow, ice or sleet; water damage.

   "Stock" means merchandise held in storage or for sale, raw materials and in-process or finished goods, including
   supplies used in their packing or shipping.

   "Valuable Papers and Records" means written, printed or otherwise inscribed documents and records including
   books, maps, films, drawings, abstracts, deeds, mortgages, manuscripts, x-ray negatives and prints and patient's
   charts.

   "Volcanic action" means direct damage resulting from the eruption of a volcano when the damage is caused by:

   A. airborne volcanic blast or airborne shock waves;

   B. ash, dust or particulate matter; or

   C. lava flow.

   All volcanic eruptions that happen within any 168- hour period will constitute a single event.

   Volcanic action does not include the cost to remove ash, dust or particulate matter that does not cause direct
   physical damage to the described property.

   "Water Damage" means accidental discharge or leakage of water or steam as the direct result of the breaking or
   cracking of any part of a system or appliance containing water or steam.

V. CONDITIONS

   The following Conditions apply in addition to the Common Policy Conditions.

   A. Control Of Property

       Any act or neglect of any person other than you beyond your direction or control will not affect this insurance.

       The breach of any condition of this Coverage Part at any one or more locations will not affect coverage at any
       location where, at the time of damage, the breach of condition does not exist.

   B. Legal Action Against Us

       The following is added to the Common Policy Conditions:

       No one may bring a legal action against us under this Coverage Part unless the action is brought within:

           6 Years in South Dakota;

           5 Years in Florida or Kansas;

           4 Years in Wyoming;

           3 Years in Maryland, North Carolina, North Dakota or Utah; or

           2 Years in all other States;

       after the date on which the direct physical damage happened.


ASPDTPR001 0219                                                                                           Page 24 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 70 of 88 PageID 97

   C. Liberalization

      If we adopt any revision that would broaden the coverage under this Coverage Part without additional premium
      within 45 days prior to or during the policy period, the broadened coverage will immediately apply to this
      Coverage Part.

   D. No Benefits To Bailee

      No entity, other than you, having custody of Covered Property will benefit from this insurance.

   E. Other Insurance

      1. You may have other insurance subject to the same plan, terms, conditions and provisions as the insurance
         under this Coverage Part. If you do, we will pay our share of the covered damage. Our share is the
         proportion that the applicable limit of insurance under this Coverage Part bears to the limits of insurance of all
         insurance covering on the same basis.

      2. If there is other insurance covering the same damage, other than that described in 1. above, we will pay only
         for the amount of covered damage in excess of the amount due from that other insurance, whether you can
         collect on it or not. But we will not pay more than the applicable limit of insurance.

   F. Waiver of Rights of Recovery

      You may waive your rights against another party in writing:

      1. prior to damage to your covered property or covered income.

      2. after damage to your covered property or covered income only if, at the time of damage, that party is one of
         the following:

          a. someone insured by this insurance;

          b. a Business;

              1) owned or controlled by you; or

              2) that owns or controls you; or

              3) your tenant.

          This will not restrict your insurance.

   G. Abandonment

      There can be no abandonment of any property to us.

   H. Appraisal

      If we and you disagree on the value of the property, the amount of net income and operating expense, or the
      amount of damage, either may make written demand for an appraisal of the damage. In this event, each party
      will select a competent and impartial appraiser. The two appraisers will select an umpire. If they cannot agree,
      either may request that selection be made by a judge of a court having jurisdiction. The appraisers will state
      separately the value of the property and amount of damage. If they fail to agree, they will submit their differences
      to the umpire. A decision agreed to by any two will be binding. Each party will:

      1. pay its chosen appraiser; and

      2. bear the other expenses of the appraisal and umpire equally.


ASPDTPR001 0219                                                                                           Page 25 of 29
          Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                            Page 71 of 88 PageID 98

        If there is an appraisal, we will still retain our right to deny the claim.

   I.   Duties In The Event Of Damage

        You must see that the following are done in the event of damage to covered property:

        1. Notify the police if a law may have been broken.

        2. Give us prompt written notice of the damage. Include a description of the property involved.

        3. As soon as possible, give us a description of how, when and where the damage happened.

        4. Take all reasonable steps to protect the covered property from further damage by a covered cause of loss.
           If feasible, set the damaged property aside and in the best possible order for examination. Also keep a record
           of your expenses for emergency and temporary repairs, for consideration in the settlement of the claim. This
           will not increase the limit of insurance.

        5. At our request, give us complete inventories of the damaged and undamaged property. Include quantities,
           costs, values and amount of damage claimed.

        6. Permit us to inspect the property and records proving the damage. Also permit us to take samples of
           damaged property for inspection, testing and analysis.

        7. If requested, permit us to question you under oath at such times as may be reasonably required about any
           matter relating to this insurance or your claim, including your books and records. In such event, your
           answers must be signed.

        8. Send us a signed, sworn statement of damage containing the information we request to investigate the claim.
           You must do this within 60 days after our request. We will supply you with the necessary forms.

        9. Cooperate with us in the investigation or settlement of the claim.

        10. Resume all or part of your practice as quickly as possible.

   J. Payment for Damage

        1. In the event of damage covered by this Coverage Part, at our option we will either:

            a. pay the value of damaged property;

            b. pay the cost of repairing or replacing the damaged property;

            c. take all or any part of the property at an agreed or appraised value; or

            d. Repair, rebuild or replace the property with other property of like kind and quality.

        2. We will give notice of our intentions within 30 days after we receive the sworn statement of damage.

        3. We will not pay you more than your financial interest in the Covered Property.

        4. We may adjust damages with the owners of damaged property if other than you. If we pay the owners, such
           payments will satisfy your claims against us for the owners' property. We will not pay the owners more than
           their financial interest in the Covered Property.

        5. We may elect to defend you against suits arising from claims of owners of property. We will do this at our
           expense.

        6. We will pay for covered damage within 30 days after we receive the sworn statement of damage if:


ASPDTPR001 0219                                                                                           Page 26 of 29
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 72 of 88 PageID 99

          a. you have complied with all of the terms of this Coverage Part; and

          b. we have reached agreement with you on the amount of damage, or an appraisal award has been made.

      7. The amount of practice income loss will be determined based on:

          a. the net income of the practice before the direct physical damage happened;

          b. the likely net income of the practice if no damage happened;

          c. the operating expenses, including payroll expenses, necessary to resume your practice with the same
             quality of service that existed just before the direct physical damage; and

          d. other relevant sources of information, including:

              1) your financial records and accounting procedures;

              2) bills, invoices and other vouchers; and

              3) deeds, liens or contracts.

          We will reduce the amount of your practice income recovery by any amounts paid to you, or to the extent
          you can resume your practice, in whole or in part, by using damaged or undamaged property, including
          merchandise or stock, at the described premises or elsewhere.

          We will not pay for any loss of practice income caused by direct physical damage to electronic media and
          records after the longer of:

          a. 90 consecutive days from the date of direct physical damage; or

          b. the period, beginning with the date of direct, physical damage, necessary to repair, rebuild or replace,
             with reasonable speed and similar quality, other property at the described premises due to damage
             caused by the same event.

      8. If you sustain any rents or other income reduction covered under this Coverage Part which exceeds the
         amount of coverage, all recoveries on account of the damage, less the actual cost of recovery, shall be
         applied to the reimbursement of you to the extent of your uninsured amount less the deductible amount.

   K. Recovered Property

      If either you or we recover any property after damage settlement, that party must give the other prompt notice. At
      your option, the property will be returned to you. You must then return to us the amount we paid to you for the
      property. We will pay recovery expenses and the expenses to repair the recovered property, subject to the limit of
      Insurance.

   L. Vacancy

      If the building where damage happens has been vacant for more than 60 consecutive days before the damage,
      we will:

      1. not pay for any damage caused by any of the following even if they are covered causes of loss:

          a. vandalism;

          b. sprinkler leakage, unless you have protected the system against freezing;

          c. building glass breakage;

          d. water damage; or

ASPDTPR001 0219                                                                                        Page 27 of 29
       Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                        Page 73 of 88 PageID 100


          e. actual or attempted theft;

      2. reduce the amount we would otherwise pay for the damage by 15%.

      A building is vacant when it does not contain enough blanket dental practice personal property to conduct
      customary practice, but buildings under construction are not considered vacant.

   M. Mortgage Holders

      1. The term "mortgage holder" includes:

          a. any trustees;

          b. the owner of the building at the described premises which is leased or rented to you, but only during the
             time you are a tenant in that building;

          c. the owner of any equipment, materials or supplies which are leased to you, but only while at the
             described premises; and

          d. any creditor with whom you have entered a contract for the sale of covered property whose interest is
             established by written contract.

      2. We will pay for covered damage to covered property to each mortgage holder shown on the Declarations in
         their order of precedence, as interests may appear.

      3. The mortgage holder has the right to receive damage payment even if the mortgage holder has started
         foreclosure or similar action on the covered property.

      4. If we deny your claim because of your acts or because you have failed to comply with the terms of this
         Coverage Part, the mortgage holder will still have the right to receive damage payment if the mortgage
         holder:

          a. pays any premium due under this Coverage Part at our request if you have failed to do so;

          b. submits a signed, sworn statement of damage within 60 days after receiving notice from us of your
             failure to do so; and

          c. has notified us of any change in ownership, occupancy or substantial change in risk known to the
             mortgage holder.

          All of the terms of this Coverage Part will then apply directly to the mortgage holder.

      5. If we pay the mortgage holder for any damage and deny payment to you because of your acts or because
         you have failed to comply with the terms of this Coverage Part:

          a. the mortgage holder's rights under the mortgage will be transferred to us to the extent of the amount we
             pay; and

          b. the mortgage holder's right to recover the full amount of the mortgage holder's claim will not be impaired.

          At our option, we may pay to the mortgage holder the whole principal on the mortgage plus any accrued
          interest. In this event, your mortgage and note will be transferred to us and you will pay your remaining
          mortgage debt to us.

      6. If we cancel this policy, we will give written notice to the mortgage holder at least:

          a. 10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or


ASPDTPR001 0219                                                                                         Page 28 of 29
       Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 74 of 88 PageID 101

          b. 30 days before the effective date of cancellation if we cancel for any other reason.

      7. If we elect not to renew this policy, we will give written notice to the mortgage holder at least 10 days before
         the expiration date of this policy.




ASPDTPR001 0219                                                                                         Page 29 of 29
      Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20 Page 75 of 88 PageID 102
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      MINNESOTA AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:

     COMMON POLICY CONDITIONS

In consideration of the premium paid, the policy is modified as follows:


I.   In accordance with M.S. 72A.201, Subd. 12., we agree with you that if a judgment is entered against you,
     the principal amount of which is within the applicable policy limits, we are responsible for your share of
     costs, disbursements, and prejudgment interest included in the judgment, even if the total amount of the
     judgment is in excess of the applicable policy limits.

II. The following Common Policy Conditions are amended as follows:

     A. Section III. YOUR DUTIES, Paragraph A. is deleted in its entirety and replaced as follows:

         A. notify us and your insurance agent as soon as possible;

     B. Section V. INSPECTIONS AND SURVEYS, Paragraph A. is amended to read as follows:

         A. make inspections and surveys at any time up to 12 months after this policy ends;

     C. Section VI. EXAMINATION OF YOUR BOOKS AND RECORDS is deleted in its entirety and replaced
        as follows:

         VI. EXAMINATION OF YOUR BOOKS AND RECORDS

             We may examine and audit your books and records as they relate to this policy and/or any claim
             submitted under this policy, at any time during the policy period and up to 1 year afterward.

     D. Section IX. CONCEALMENT, MISREPRESENTATION, FRAUD is deleted in its entirety and replaced
        as follows:

         IX. CONCEALMENT, MISREPRESENTATION, FRAUD

             If you knowingly conceal or misrepresent or have knowingly concealed or misrepresented any
             material fact or circumstance relating to this insurance or any claim thereunder, whether before or
             after a loss, then this policy may be cancelled in accordance with Minnesota law.

     E. Section XII. TRANSFER OF RIGHTS OF RECOVERY is amended to include the following:

        We may not exercise this right if the claim is caused by your nonintentional act or proceed against an
        entity if they are insured for the same claim by the same company if the claim was caused by a
        nonintentional act.

     F. Section XVII. YOU RIGHT TO CLAIM INFORMATION, the fourth paragraph is deleted and replaced
        with the following:

        If we cancel or elect not to renew this policy for any reason other than non-payment of premium, we will
        provide such information no later than 30 days before the date of policy termination. In other
        circumstances, we will provide this information within 30 days of your request.




ASPDTCO018MN 0817                                                                                    Page 1 of 2
      Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20   Page 76 of 88 PageID 103

All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTCO018MN 0817                                                          Page 2 of 2
     Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 77 of 88 PageID 104



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             MINNESOTA AMENDATORY ENDORSEMENT
       GENERAL LIABILITY COVERAGE PART AND MEDICAL WASTE
                LEGAL REIMBURSEMENT COVERAGE

This endorsement modifies insurance provided under the following:

      GENERAL LIABILITY COVERAGE PART
      MEDICAL WASTE LEGAL REIMBURSEMENT COVERAGE

In consideration of the premium paid, the policy is modified as follows:

I.    We agree with you that the following amendment is made to the General Liability Coverage Part:

      Section II. EXCLUSIONS, Paragraph T., is amended to include the following:

      This exclusion does not apply to injury or damage caused by heat, smoke or fumes from a hostile
      fire.

II. We agree with you that the following amendment is made to the Medical Waste Legal Expense
    Reimbursement Coverage:

      Section D. YOUR DUTIES, is amended to add the following:

      Our insurance agent is authorized to receive written or oral notice of claim, and any notice given to our
      insurance agent is considered notice to us.


All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTGL018MN 0517                                                                                 Page 1 of 1
 Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                          Page 78 of 88 PageID 105



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


 INSURED DENTISTS STATUS CHANGE - PROFESSIONAL LIABILITY

This endorsement modifies insurance provided under the following:

     PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS

In consideration of the premium paid, the policy is modified as follows:

Insured Dentist:       Christie Jo Berkseth-Rojas DDS



A.   It is agreed that the insured dentist indicated above has represented to us that such insured
     dentist renders professional services on a part time basis, which representation will be subject to
     audit and verification by us. The insured dentist agrees to make available to us his or her work
     schedule, office schedule and other documentation necessary to confirm the part time status.

B.   In the event we return premium as a result of the change in the insured dentist's status from full
     time to part time, the named insured agrees to promptly refund such premium, or the appropriate
     portion thereof, to us should an audit disclose that professional services were regularly rendered
     by such insured dentist on a full time basis.

C.   Solely for the purposes of this endorsement, Section IV. DEFINITIONS is amended to include the
     following:

     "Full Time" means more than 20 hours each and every week or more than the maximum aggregate
     of 1040 hours per year during the policy period.

     "Part Time" means 20 hours or less each and every week or a maximum aggregate of 1040 hours
     per year during the policy period.


All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL043 0119                                                                             Page 1 of 1
 Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                          Page 79 of 88 PageID 106



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   MINNESOTA AMENDATORY ENDORSEMENT
                   PROFESSIONAL LIABILITY COVERAGE PART
                   DENTISTS/ORAL SURGEONS CLAIMS MADE

This endorsement modifies insurance provided under the following:

    PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS CLAIMS MADE

In consideration of the premium paid, the policy is modified as follows:

1. Section I. COVERAGE AGREEMENTS, the second paragraph is deleted and replaced as follows:

    The dental incident as described above must happen on or after the prior acts date and claim
    therefore must be first made either before the end of the policy period stated on the Declarations of
    this policy or during any optional Extended Reporting Period, if exercised by you.

2. Section V. EXTENDED REPORTING PERIOD, Paragraph A., Termination is deleted and replaced
   as follows:

    A.   Termination

         1.   If this policy is canceled or non-renewed by either us or by the named insured then the
              named insured shall have the right to purchase an extended reporting period. Such right
              must be exercised by the named insured within 60 days of the termination of the policy
              period by providing:

              a. written notice to us; and

              b. with the written notice, the amount of additional premium. The additional premium for the
                 extended reporting period will be developed from the rules, rates, and rating plans in
                 effect at the inception of the last policy period.

         2.   There is no right to any extended reporting period if we cancel or refuse to renew this
              policy due to non-payment of premiums.

3. Section VII. SPECIAL CONDITIONS, Paragraph B., Your Duty, is deleted and replaced as follows:

    B.   Your Duty

         A claim for injury or damage is considered first made when you first receive notice of the claim.
         The notice must be given to us immediately and

         1.   within the policy period or;

         2.   within 10 days after the policy expiration or termination or;

         3.   during any optional Extended Reporting Period, if exercised by you.

         All claims arising out of the same dental incident will be considered as having been made at
         the time the first claim is made.




ASPDTPL063 MN 0517                                                                            Page 1 of 2
 Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20       Page 80 of 88 PageID 107



All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL063 MN 0517                                                      Page 2 of 2
 Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                          Page 81 of 88 PageID 108



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  MINNESOTA AMENDATORY ENDORSEMENT
                  PROFESSIONAL LIABILITY COVERAGE FORM

This endorsement modifies insurance provided under the following:

    PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS
In consideration of the premium paid, the policy is modified as follows:

1. Section I. COVERAGE AGREEMENTS is amended to include the following:

    Any dispute resolution proceedings subject to the above shall take place in Minnesota.

2. Section II. EXCLUSIONS, Paragraph K. is amended to include the following:

    This exclusion does not apply to injury or damage caused by heat, smoke or fumes from a hostile
    fire.


All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL066MN 0517                                                                            Page 1 of 1
       Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20 Page 82 of 88 PageID 109
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      BILLING DISPUTES COVERAGE SUPPLEMENTAL ENDORSEMENT
This endorsement modifies insurance provided under the following:

     PROFESSIONAL LIABILITY COVERAGE PART DENTISTS/ORAL SURGEONS
In consideration of the premium paid, the policy is modified as follows:

              Each "Billing Dispute" Limit                            Aggregate "Billing Dispute" Limit
                          $25,000                                                   $100,000



I.   Section I. COVERAGE AGREEMENTS is amended to include the following:

     In addition to the limits of liability and subject to a deductible amount of $250 per billing dispute, we will pay
     up to the Billing Dispute Limit shown above for billing dispute expenses incurred by any named insured.

     In no event shall the amount payable under this endorsement exceed the Each Billing Dispute Limit and
     Aggregate Billing Dispute Limit shown above, regardless of the number of named insureds and
     regardless of the number of such billing disputes. More than one billing dispute against any named
     insured involving the same fact, circumstance, situation, transaction or event shall be considered as one
     billing dispute which shall be subject to the Billing Dispute Limit applicable to the earliest such billing
     dispute reported to us under this policy or under any prior policy of which this is a renewal or replacement.

     Our total limit for all billing dispute expenses shall not exceed the Billing Dispute Limit stated as the
     Aggregate Billing Dispute Limit above.

     In the event any billing dispute expenses are payable under this policy and any other policy or any
     renewal or replacement of such policy, or any policy which succeeds it in time, issued by us to any named
     insured, and such billing dispute expenses arise out of a common billing dispute, then such billing
     dispute expenses shall not exceed the highest applicable Billing Dispute Limit on any one applicable
     policy.
     Payment of the highest Billing Dispute Limit offered on any one applicable policy shall extinguish our and
     any of our affiliate's liability on all such policies for all such common billing disputes. Nothing contained in
     this endorsement shall be construed to increase the Billing Dispute Limit of this policy.

     Such billing dispute must begin during the policy period and must be reported to us during the policy
     period or within 30 days after the end of the policy period.

II. Section IV. DEFINITIONS is amended to include the following:

     "Billing dispute" means any regulatory authority audit or investigation of any named insured seeking
     monetary amounts or injunctive relief in connection with any named insured's dental billing practices or
     procedures to a commercial payer or government health benefit payer. Billing dispute does not include:

     A. disputes over timely completion of dental records;

     B. any investigation that is covered by any other insurance;

     C. any investigation involving enforcement of workers compensation or similar laws;




ASPDTPL086 0618                                                                                           Page 1 of 2
      Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                     Page 83 of 88 PageID 110
    D. any application for initial placement on a dental staff or membership in any practice association, health
       maintenance organization or similar entity; or

    E. customary or routine audits or reconciliation at the behest of a government or commercial payer.

   "Billing dispute expenses" means those reasonable and necessary fees and expenses incurred by any
   named insured (including attorney fees charged by an attorney designated by us) in order to investigate,
   settle or defend any billing dispute. Billing dispute expenses do not include:

    A. expenses incurred in defense of criminal proceedings;
    B. return or restitution of fees, profits, charges or benefit payments to any commercial or government
       health benefit payer or program;
    C. costs associated with implementation of any corporate integrity program or compliance program or
       required modifications in business operations or procedures including any programs or modifications
       mandated as a result of a billing dispute investigation; or
    D. any defense coverage in connection with any state or regulatory civil investigation afforded elsewhere
       under this Policy.

   "Common billing dispute" means any billing dispute that (i) is submitted for payment under this policy
   and any other policy issued by us (or any renewal or replacement of such policy or any policy which
   succeeds it in time) to any named insured and (ii) that is logically or causally connected by reason of any
   common fact, circumstance, situation, transaction or event.

   "Regulatory authority" as used within this endorsement means any Federal, state or local regulatory
   agency, hospital, health maintenance organization or other entity with authority to regulate the named
   insured's professional conduct or to suspend or revoke any named insured's staff or membership
   privileges or professional license in conformance with applicable Federal statutes.


III. Section IV. DEFINITIONS, the definition of Claim, is amended to add the following:
    Claim does not include a billing dispute or any notice of a billing dispute.

All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPL086 0618                                                                                     Page 2 of 2
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                       Page 84 of 88 PageID 111


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 AMEND DENTIST’S ELECTRONIC EQUIPMENT COVERAGE
  (For Use With FLOOD OR OTHER WATER DAMAGE COVERAGE ENDORSEMENT, EARTHQUAKE
             ENDORSEMENT, And DENTIST’S EQUIPMENT BREAKDOWN COVERAGE)


This endorsement modifies insurance provided under the following:

    BUILDING, BLANKET DENTAL PRACTICE PERSONAL PROPERTY AND INCOME COVERAGE PART

In consideration of the premium charged, the Policy is modified as follows:

A. Section I. COVERAGE AGREEMENTS, Paragraph B.16. is deleted in its entirety and replaced as follows:

    16. Dentist's Electronic Equipment

        We will pay for direct damage to covered dentist's electronic equipment (including extra expense), located
        on or within 1000 feet of the described premises, caused by or resulting from a covered electronic
        equipment cause of loss as defined below. The most we will pay for damage and extra expense covered by
        this covered related expense is $50,000. This amount is part of and not in addition to the Limit of Insurance for
        Blanket Dental Practice Personal Property shown in the Declarations.

        For purposes of this coverage, dentist's electronic equipment means any electronic dental equipment,
        computers, dental chair, x-ray equipment or other components capable of accepting information, processing it
        according to a plan and producing the desired results. This includes any telephone components or equipment,
        telephone switchgear, operating programs, related software, facsimile transmission equipment, telex
        equipment and other related hardware used for the transmission of communications. It also includes software
        for electronic data processing, recording or storage media such as films, tapes, cards, discs, drums or cells.

        Covered electronic equipment cause of loss means risk of direct physical loss to dentist's electronic
        equipment except as excluded or limited below. The covered electronic equipment cause of loss also
        includes electrical disturbance.

        We will not pay for loss or damage caused by or resulting from the exclusions as indicated below. Only the
        following exclusions as stated in this Coverage Part, Section II. EXCLUSIONS apply to dentist's electronic
        equipment:

            a. Exclusion A.4., Governmental Action;

            b. Exclusion A.5., Nuclear Hazard;

            c. Exclusion A.6., War And Military Action;

            d. Exclusion B.2., Delay, loss of use or loss of market;

            e. Exclusion B.4., Wear and tear;

            f.   Exclusion B.5., Rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any quality in
                 property that causes it to damage or destroy itself;

            g. Exclusion B.7., seepage, migration, escape, release, discharge or dispersal of contaminants or
               pollutants unless the seepage, migration, escape, release, discharge or dispersal is itself caused by
               any of the specified causes of loss. But if damage by the specified causes of loss results, we will pay
               for the resulting damage by the specified causes of loss;


ASPDTPR073 0219                                                                                            Page 1 of 3
         Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                      Page 85 of 88 PageID 112


           h. Exclusion B.13., dishonest or criminal acts, by you, any of your partners, employees, directors,
              trustees, authorized representatives or anyone to whom you entrust the property for any purpose:

                  i.    acting alone or with others; or

                  ii.   whether or not happening during the hours of employment.

                This exclusion shall not apply to acts of destruction by your employees, but theft by employees is not
                covered.


           The following additional exclusions shall also apply:

           i.   Depreciation, obsolescence, dampness or dryness, cold or heat or any other cause of consequential
                loss or damage;

           j.   Errors or omissions in machine programming or incorrect instructions to a machine;

           k. Errors or omissions or deficiencies in design, specification, materials or workmanship.

       For purposes of this coverage electrical disturbance means electrical injury, magnetic injury, disturbance of
       electronic recordings or erasure of electronic recordings including damage caused by interruption of an
       electrical power supply, power surge, blackout or brownout.

       The most we will pay for practice income as provided elsewhere in this Coverage Part for loss or damage
       covered by this covered related expense is $2,500. This is part of and not in addition to the $50,000 limit stated
       above for this coverage.


B. If DENTIST’S EQUIPMENT BREAKDOWN COVERAGE, form ASPDTPR005, is attached to this Policy, we will not
   pay for loss or damage provided under Section 16. Dentist’s Electronic Equipment caused by or resulting from the
   following:

           a. mechanical breakdown, including rupture or bursting caused by centrifugal force;

           b. artificially generated electrical current, including electric arcing, that disturbs electrical devices,
              appliances or wires;

           c. explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
              operated under your control;

           d. loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting
              from any condition or event inside such equipment; or

           e. loss or damage to hot water boilers or other water heating equipment caused by or resulting from any
              condition or event inside such boilers or equipment.


C. If the FLOOD OR OTHER WATER DAMAGE COVERAGE ENDORSEMENT, form ASPDTPR007, is attached to
   this Policy, we will not pay for loss or damage under Section 16. Dentist’s Electronic Equipment cause by or
   resulting from:

           a. Exclusion A.7., Water; and

           b. Flood or Other Water Damage as defined in the FLOOD OR OTHER WATER DAMAGE
              COVERAGE ENDORSEMENT.




ASPDTPR073 0219                                                                                            Page 2 of 3
 Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                  Page 86 of 88 PageID 113


D.   If EARTHQUAKE AND VOLCANIC ERUPTION ENDORSENENT, form ASPDTPR002, is attached to
     this Policy, we will not pay for loss or damage under Section 16. Dentist's Electronic Equipment
     cause by or resulting from:

                a.   Exclusion A.2., Earth Movement; and

                b.   Exclusion A.3., Volcanic Eruption.



All other provisions of this policy remain unchanged.

THIS ENDORSEMENT FORMS A PART OF POLICY NUMBER: D006449-03

Issued by: Aspen American Insurance Company

Issued to: Christie Jo Berkseth-Rojas DDS

Effective date: 12/06/2019




ASPDTPR073 0219                                                                          Page 3 of 3
        Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20                                             Page 87 of 88 PageID 114
PROFESSIONAL                                                                                                       800.922.5694
PROTECTOR PLAN"°                                                                                            ppp@bbprograms.com
F OR     DENTIST S                                                                                         www.protectorplan.com




                               PPP Claims Contacts

PROFESSIONAL & GENERAL                                                                 RISK MANAGEMENT HOTLINE
LIABILITY CLAIM REPORTING
                                                                                       The PPP Risk Management Hotline
Professional and General Liability Claims                                              provides a method for AAIC insureds to
can be reported to Protect Professionals                                               pose clinical questions and get a
Claims Management.                                                                     response from an experienced risk
                                                                                       management consultant.
  • Email: pppreports@bbprograms.com
  • FAX: 1-888-239-2663                                                                   • Telephone: 1-844-747-8543
  • Telephone: 1-833-450-8608


PROPERTY CLAIM REPORTING                                                               EPL HOTLINE
All claims assignments for the AAIC B&B
Dental Program, regardless of severity or                                              The HR/Advantage Hotline offers human
location, should be reported to the YORK                                               resource support and legal advice in a
Claims Intake Center.                                                                  joint effort between the Professional
 •   Email: 8211ASBD@yorkrsg.com                                                       Protector Plan for Dentists and AAIC
 •   FAX: 1-800-393-8104                                                               with Clark Hill PLC.
 •   Telephone: 1-877-434-3968
                                                                                       • Telephone: 1-855-472-6277
 •   Web: http://firstreport.yorkrsg.com




                                                    W        Underwritten by AAIC
                                                                      Underwritten by AAIC
                                                             Rated "A" XV (Excellent) by A.M. Best


                      Aspen American Insurance Company (“AAIC”) is a subsidiary of Aspen Insurance Holdings Limited.
       Case 3:20-cv-00948-D Document 1-1 Filed 04/17/20         Page 88 of 88 PageID 115



             PROFESSIONAL
             PROTECTOR PLAN®
             FOR            DENTIST S



USI                                                                      DATE: OCTOBER 04, 2019
Attention: Mary Genosky, CISR
8000 Norman Center Drive Suite 400
                                                                           POLICY NO: D006449-03
Bloomington, MN 55437
                                                               POLICY EFFECTIVE DATE: 12/06/2019
Ph: 610-619-5602
Email: mary.genosky@usi.com

NAME     Christie Jo Berkseth-Rojas DDS
         3455 4th Ave S
         Minneapolis, MN 55408



                                      Coverages / Services


             ►   Professional Liability Coverage         $500

             ►   General Liability Coverage              $168

             ►   Property Coverage                       $664

             ►   Black Bag Coverage                      $0

             ►   EPL                                     $60

             ►   Basic Cyber                             Included

             ►   Risk Management Services                $50

             ►   Taxes and Surcharges                    $12.22

            Total Amount Due: $1,454.22
